UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02679 DAVIS SERIES, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Ryan M. Charles Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2013 Date of reporting period: December 31, 2013 ITEM 1. REPORT TO STOCKHOLDERS DAVIS SERIES, INC. Table of Contents Shareholder Letter 2 Management’s Discussion of Fund Performance: Davis Opportunity Fund 3 Davis Government Bond Fund 5 Davis Financial Fund 7 Davis Appreciation & Income Fund 9 Davis Real Estate Fund 11 Fund Overview: Davis Opportunity Fund 13 Davis Government Bond Fund 16 Davis Government Money Market Fund 16 Davis Financial Fund 17 Davis Appreciation & Income Fund 18 Davis Real Estate Fund 20 Expense Example 22 Schedule of Investments: Davis Opportunity Fund 25 Davis Government Bond Fund 29 Davis Government Money Market Fund 32 Davis Financial Fund 34 Davis Appreciation & Income Fund 36 Davis Real Estate Fund 40 Statements of Assets and Liabilities 43 Statements of Operations 45 Statements of Changes in Net Assets 46 Notes to Financial Statements 48 Financial Highlights 61 Report of Independent Registered Public Accounting Firm 67 Federal Income Tax Information 68 Privacy Notice and Householding 69 Directors and Officers 70 This Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis Series, Inc. prospectus, which contains more information about investment strategies, risks, charges, and expenses. Please read the prospectus carefully before investing or sending money. Shares of Davis Funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds. A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q and Form N-MFP The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. In addition, Davis Government Money Market Fund files its complete schedule of portfolio holdings with the SEC for each month end on Form N-MFP. The Funds’ Form N-Q and Davis Government Money Market Fund’s Form N-MFP are available without charge, upon request, by calling 1-800-279-0279, on the Funds’ website at www.davisfunds.com, and on the SEC’s website at www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. DAVIS SERIES, INC. Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors of Davis Funds recognize the importance of candid, thorough, and regular communication with our shareholders. In our Annual and Semi-Annual Reports we include all of the required quantitative information such as audited financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution. Also included is a list of positions opened and closed. In addition, we produce a Manager Commentary for certain funds, which is published semi-annually. In this commentary, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook. You may obtain a copy of the current Manager Commentary either on our website, www.davisfunds.com, or by calling 1-800-279-0279. We thank you for your continued trust. We will do our best to earn it in the years ahead. Sincerely, Christopher C. Davis President February 3, 2014 2 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS OPPORTUNITY FUND Performance Overview Davis Opportunity Fund’s Class A shares delivered a total return on net asset value of 42.03% for the year ended December 31, 2013. Over the same time period, the Russell 3000® Index (“Index”) returned 33.55%. Every sector1 within the Index delivered positive returns. The sectors within the Index that turned in the strongest performance over the year were Consumer Discretionary and Health Care. The sectors within the Index that turned in the weakest (but still positive) performance over the year were Utilities and Telecommunication Services. The Fund’s Absolute Performance Consumer Discretionary companies were the most important contributor2 to the Fund’s absolute performance over the year. Vipshop Holdings3, Netflix, and Walt Disney were among the most important contributors to performance. The Fund no longer owns Walt Disney. The Fund’s 2013 performance benefited from Twitter, an initial public offering (IPO) in the Information Technology sector. Davis Advisors purchases shares intending to benefit from long-term growth of the underlying company; the rapid appreciation of the IPO was an unusual occurrence. The Fund’s Information Technology sector benefited from the addition of Twitter, and as such, Information Technology companies were the second most important contributor to the Fund’s absolute performance. Google and Microsoft were also among the most important contributors to performance. Altera and Motorola Solutions were among the most important detractors from performance. The Fund no longer owns Motorola Solutions. Financial companies were the third most important contributor to the Fund’s absolute performance. Berkshire Hathaway, Wells Fargo, and Charles Schwab were among the most important contributors to performance. CETIP was among the most important detractors from performance. Other important detractors from absolute performance included Brasil Pharma, Laboratory Corp. of America Holdings, America Movil, and Deere. The Fund no longer owns America Movil or Deere. The Fund had approximately 16% of its net assets invested in foreign companies at December 31, 2013. As a whole, those companies out-performed the domestic companies held by the Fund. The Fund’s Relative Performance Consumer Discretionary companies were the most important contributor to the Fund’s performance relative to the Index over the year. The Fund’s Consumer Discretionary companies out-performed the corresponding sector within the Index and had a higher average weighting during the year. Information Technology companies were the second most important contributor to the Fund’s relative performance. The Fund’s Information Technology companies out-performed the corresponding sector within the Index and had a higher average weighting during the year. Health Care companies were the most important detractor from the Fund’s relative performance. The Fund’s Health Care companies under-performed the corresponding sector within the Index and had a lower average weighting during the year. Consumer Staple companies also detracted from the Fund’s relative performance. The Fund’s Consumer Staple companies under-performed the corresponding sector within the Index. Davis Opportunity Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis Opportunity Fund’s principal risks are: stock market risk, manager risk, common stock risk, large-capitalization companies risk, mid- and small-capitalization companies risk, headline risk, foreign country risk, emerging market risk, foreign currency risk, depositary receipts risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Russell 3000®Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS OPPORTUNITY FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Opportunity Fund Class A versus the Russell 3000® Index over 10 years for an investment made on December 31, 2003 Average Annual Total Return for periods ended December 31, 2013 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 42.03% 20.43% 7.14% 10.92% 12/01/94 0.98% 0.98% Class A - with sales charge 35.28% 19.26% 6.61% 10.64% 12/01/94 0.98% 0.98% Class B†, ** 36.75% 19.07% 6.51% 11.56% 05/01/84 1.95% 1.95% Class C** 39.95% 19.47% 6.30% 6.43% 08/15/97 1.78% 1.78% Class Y 42.40% 20.77% 7.46% 7.24% 09/18/97 0.74% 0.74% Russell 3000® Index*** 33.55% 18.71% 7.88% 9.93% The Russell 3000® Index measures the performance of the 3,000 largest companies based on total market capitalization, which represents approximately 98% of the investable U.S. equity market. Investments cannot be made directly in the Index. The performance data for Davis Opportunity Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. Davis Opportunity Fund made favorable investments in initial public offerings (IPOs), which had a material impact on the investment performance, adding approximately 3% to the Fund’s total return in 2013. The rapid appreciation of the IPOs was an unusual occurrence and such performance may not continue in the future. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. As of May 1, 2013, Class B shares are no longer offered for new purchases. ***Inception return is from 12/01/94. 4 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS GOVERNMENT BOND FUND Performance Overview Davis Government Bond Fund’s Class A shares delivered a negative return of 1.52% on net asset value for the year ended December 31, 2013. Over the same time period, the Citigroup U.S. Treasury/Agency 1-3 Year Index (“Index”) returned 0.37%. The Fund’s investment strategy, under normal circumstances, is to invest exclusively in U.S. Government securities and repurchase agreements, collateralized by U.S. Government securities, with a weighted average maturity of three years or less. Factors Impacting the Fund’s Performance The Fund’s performance was reduced1 by being more heavily invested in mortgage-backed securities than the Index. Mortgage-backed securities under-performed both treasuries and agencies over the year. Davis Government Bond Fund’s investment objective is current income. There can be no assurance that the Fund will achieve its objective. Davis Government Bond Fund’s principal risks are: U.S. Government securities risk,repurchase agreement risk,variable current income risk, interest rate risk, inflation risk,extension and prepayment risk, credit risk,changes in debt rating risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1A contribution to or detraction from the Fund’s performance is a product both of appreciation or depreciation and weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 5 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS GOVERNMENT BOND FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Government Bond Fund Class A versus the Citigroup U.S. Treasury/Agency 1-3 Year Index over 10 years for an investment made on December 31, 2003 Average Annual Total Return for periods ended December 31, 2013 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge (1.52)% 1.28% 2.10% 3.71% 12/01/94 0.81% 0.81% Class A - with sales charge (6.20)% 0.30% 1.60% 3.45% 12/01/94 0.81% 0.81% Class B†, ** (6.43)% (0.07)% 1.55% 4.96% 05/01/84 1.72% 1.72% Class C** (3.32)% 0.44% 1.31% 2.32% 08/19/97 1.63% 1.63% Class Y (1.34)% 1.48% 2.27% 3.06% 09/01/98 0.47% 0.47% Citigroup U.S. Treasury/Agency 1-3 Year Index*** 0.37% 1.17% 2.64% 4.36% The Citigroup U.S. Treasury/Agency 1-3 Year Index is a recognized unmanaged index of short-term U.S. Government securities’ performance. Investments cannot be made directly in the Index. The performance data for Davis Government Bond Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. As of May 1, 2013, Class B shares are no longer offered for new purchases. ***Inception return is from 12/01/94. 6 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL FUND Performance Overview Davis Financial Fund’s Class A shares delivered a total return on net asset value of 31.45% for the year ended December 31, 2013. Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 32.39%. The Fund’s Absolute Performance Diversified Financial companies were the most important contributor1 to the Fund’s absolute performance over the year. American Express2, Bank of New York Mellon, Visa, Oaktree Capital Group, and Julius Baer Group were among the most important contributors to performance. First Marblehead was among the most important detractors from performance. Insurance companies were the second most important contributor to the Fund’s absolute performance. American International Group, Markel, and Everest Re Group were among the most important contributors to performance. Banking companies also made positive contributions to the Fund’s absolute performance. Wells Fargo was among the most important contributors to performance. State Bank of India and ICICI Bank were among the most important detractors from performance. Another important detractor from the Fund’s performance was Brookfield Property Partners. The Fund had approximately 17% of its net assets invested in foreign companies at December 31, 2013. As a whole, those companies under-performed the domestic companies held by the Fund. The Fund’s Relative Performance The Fund under-performed the Index over the year. The Fund’s Financial holdings under-performed the corresponding sector3 within the Index. The Fund had a limited amount of assets invested in other sectors, which contributed to the Fund’s overall performance relative to the Index. The Fund’s Diversified Financial holdings out-performed the corresponding industry group within the Index. Industry groups in which the Fund’s holdings under-performed the corresponding industry groups within the Index were: Banking and Insurance. Davis Financial Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis Financial Fund’s principal risks are: stock market risk, manager risk, common stock risk, large-capitalization companies risk, mid- and small-capitalization companies risk, headline risk, financial services risk, foreign country risk, emerging market risk, foreign currency risk, depositary receipts risk, focused portfolio risk, interest rate sensitivity risk, credit risk, fees and expenses risk. See the prospectus for a full description of each risk. Davis Financial Fund concentrates its investments in the financial sector, and it may be subject to greater risks than a fund that does not concentrate its investments in a particular sector. The Fund’s investment performance, both good and bad, is expected to reflect the economic performance of the financial sector more than a fund that does not concentrate its portfolio. 1A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 2This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 3The companies included in the Standard & Poor’s 500® Index are divided into ten sectors. One or more industry groups make up a sector. 7 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Financial Fund Class A versus the Standard & Poor’s 500® Indexover 10 years for an investment made on December 31, 2003 Average Annual Total Return for periods ended December 31, 2013 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 31.45% 18.08% 5.45% 12.03% 05/01/91 0.88% 0.88% Class A - with sales charge 25.21% 16.93% 4.93% 11.79% 05/01/91 0.88% 0.88% Class B†, ** 25.97% 16.52% 4.73% 10.63% 12/27/94 1.99% 1.99% Class C** 29.24% 17.00% 4.51% 5.59% 08/12/97 1.79% 1.79% Class Y 31.71% 18.24% 5.60% 7.52% 03/10/97 0.71% 0.71% S&P 500® Index*** 32.39% 17.94% 7.41% 9.46% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Financial Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. As of May 1, 2013, Class B shares are no longer offered for new purchases. ***Inception return is from 05/01/91. 8 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS APPRECIATION & INCOME FUND Performance Overview Davis Appreciation & Income Fund’s Class A shares delivered a total return on net asset value of 28.44% for the year ended December 31, 2013. Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 32.39%. Common and preferred stocks strongly out-performed fixed income investments and this accounted for the majority of the Fund’s under-performance versus the Index. Every sector1 within the Index delivered positive returns. The sectors within the Index that turned in the strongest performance over the year were Consumer Discretionary and Health Care. The sectors that turned in the weakest (but still positive) performance over the year were Telecommunication Services and Utilities. Factors Impacting the Fund’s Performance The Fund’s common and preferred stock holdings were the most important contributor2 to the Fund’s performance over the year, although, on balance, they lagged behind the Index. Health Care and Industrial companies were the two most important contributors to the Fund’s absolute performance. The Fund’s Health Care companies out-performed, while the Fund’s Industrial companies under-performed the corresponding sectors within the Index. The Fund’s common stock holdings in Valeant Pharmaceuticals International3 and Universal Health Services were among the most important contributors to performance. The Fund’s convertible and corporate bond holdings contributed to the Fund’s performance, but under-performed the Index. Among the most important contributors to performance were convertible bond holdings in United Rentals, United States Steel, Tyson Foods, and Intel. Among the most important detractors from performance were convertible bond holdings in School Specialty, Molycorp, and Digital Realty Trust. As a result of a bankruptcy filing, the Fund’s convertible bond holding in School Specialty was exchanged for new shares of common stock. The Fund no longer owns Tyson Foods or Digital Realty Trust convertible bonds. Other important contributors to the Fund’s performance included common stock holdings in Twenty-First Century Fox, American Express, Kohl’s, and Citigroup. Other important detractors from the Fund’s performance included common stock holdings in ADFITECH, School Specialty, United States Steel, Fairchild Semiconductor International, and Molycorp. The Fund no longer owns United States Steel or Molycorp common stock. Davis Appreciation & Income Fund’s investment objective is total return through a combination of growth and income. There can be no assurance that the Fund will achieve its objective. Davis Appreciation & Income Fund’s principal risks are: stock market risk, manager risk, common stock risk, large-capitalization companies risk, mid- and small-capitalization companies risk, headline risk, foreign country risk, depositary receipts risk, convertible securities risk, preferred stock risk, bonds and other debt securities risk, interest rate risk, extension and prepayment risk, credit risk, changes in debt rating risk, variable current income risk, overburdened issuers risk, priority risk, difficult to resell risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 9 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS APPRECIATION & INCOME FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Appreciation & Income Fund Class A versus the Standard & Poor’s 500® Indexover 10 years for an investment made on December 31, 2003 Average Annual Total Return for periods ended December 31, 2013 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 28.44% 18.35% 6.67% 8.90% 05/01/92 0.93% 0.93% Class A - with sales charge 22.34% 17.20% 6.15% 8.65% 05/01/92 0.93% 0.93% Class B†, ** 23.26% 17.05% 6.01% 8.50% 02/03/95 1.88% 1.88% Class C** 26.40% 17.38% 5.79% 5.15% 08/12/97 1.74% 1.74% Class Y 28.70% 18.60% 6.92% 7.54% 11/13/96 0.75% 0.75% S&P 500® Index*** 32.39% 17.94% 7.41% 9.35% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalization, and represents approximately two-thirds of the total market value of all domestic common stocks. Investments cannot be made directly in the Index. The performance data for Davis Appreciation & Income Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. As of May 1, 2013, Class B shares are no longer offered for new purchases. ***Inception return is from 05/01/92. 10 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE FUND Performance Overview Davis Real Estate Fund’s Class A shares delivered a negative return of 1.67% on net asset value for the year ended December 31, 2013. Over the same time period, the Wilshire U.S. Real Estate Securities Index (“Index”) returned 2.15%. Every sub-industry1 within the Index, except for Residential REITs, delivered positive returns. The sub-industries within the Index that turned in the strongest performance over the year were Hotels, Resorts & Cruises Lines, Real Estate Operating Companies, and Diversified REITs. The sub-industries within the Index that turned in the weakest performance over the year were Residential REITs, Retail REITs, and Office REITs. The Fund’s Absolute Performance Specialized REITs were the most important contributor2 to the Fund’s absolute performance over the year. LaSalle Hotel Properties3, Host Hotels & Resorts, and Public Storage were among the most important contributors to performance. The Fund no longer owns Public Storage. Real Estate Operating Companies were the second most important contributor to the Fund’s absolute performance. Forest City Enterprises was among the most important contributors to performance. Residential REITs were the most important detractor from the Fund’s absolute performance. American Campus Communities, AvalonBay Communities, Education Realty Trust, Post Properties, and Campus Crest Communities were among the most important detractors from performance. Retail REITs were the second most important detractor from the Fund’s absolute performance. Kimco Realty was among the most important contributors to performance. Taubman Centers, Simon Property Group, and CBL & Associates Properties were among the most important detractors from performance. The Fund no longer owns Kimco Realty. Office REITs were the third most important detractor from the Fund’s absolute performance. SL Green Realty, BioMed Realty Trust, and Alexandria Real Estate Equities were among the most important contributors to performance. Digital Realty Trust was among the most important detractors from performance. Other important contributors to the Fund’s absolute performance included Vornado Realty Trust and SBA Communications. The Fund’s Relative Performance Office REITs were the most important detractor from the Fund’s performance relative to the Index over the year. The Fund’s Office REITs under-performed the corresponding sub-industry within the Index and had a higher average weighting during the year. Residential REITs were another important detractor from the Fund’s relative performance. The Fund’s Residential REITs under-performed the corresponding sub-industry within the Index and had a higher average weighting during the year. Real Estate Operating Companies were the most important contributor to the Fund’s relative performance. The Fund’s Real Estate Operating Companies (consisting only of Forest City Enterprises) out-performed the corresponding sub-industry within the Index and had a higher average weighting during the year. Davis Real Estate Fund’s investment objective is total return through a combination of growth and income. There can be no assurance that the Fund will achieve its objective. Davis Real Estate Fund’s principal risks are: stock market risk, manager risk, common stock risk, large- capitalization companies risk, mid- and small-capitalization companies risk, headline risk, real estate risk, focused portfolio risk, foreign country risk, depositary receipts risk, variable current income risk, and fees and expenses risk. See the prospectus for a full description of each risk. Davis Real Estate Fund concentrates its investments in the real estate sector, and it may be subject to greater risks than a fund that does not concentrate its investments in a particular sector. The Fund’s investment performance, both good and bad, is expected to reflect the economic performance of the real estate sector much more than a fund that does not concentrate its portfolio. Davis Real Estate Fund is allowed to focus its investments in fewer companies, and it may be subject to greater risks than a more diversified fund that is not allowed to focus its investments in a few companies. Should the portfolio manager determine that it is prudent to focus the Fund’s portfolio in a few companies, the Fund’s investment performance, both good and bad, is expected to reflect the economic performance of its more focused portfolio. 1The companies included in the Wilshire U.S. Real Estate Securities Index are divided into eight sub-industries. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 11 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Real Estate Fund Class A versus the Standard & Poor’s 500® Index and the Wilshire U.S. Real Estate Securities Index over 10 years for an investment made on December 31, 2003 Average Annual Total Return for periods ended December 31, 2013 Fund & Benchmark Indices 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge (1.67)% 14.80% 6.18% 9.38% 01/03/94 0.98% 0.98% Class A - with sales charge (6.34)% 13.68% 5.66% 9.12% 01/03/94 0.98% 0.98% Class B†, ** (6.60)% 13.31% 5.54% 9.13% 12/27/94 2.06% 2.06% Class C** (3.51)% 13.85% 5.35% 6.24% 08/13/97 1.85% 1.85% Class Y (1.45)% 15.16% 6.54% 8.61% 11/08/96 0.76% 0.76% S&P 500® Index*** 32.39% 17.94% 7.41% 9.23% Wilshire U.S. Real Estate Securities Index*** 2.15% 16.81% 8.41% 10.14% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalization, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The Wilshire U.S. Real Estate Securities Index is a broad measure of the performance of publicly traded real estate securities. It reflects no deduction for fees or expenses. Investments cannot be made directly in the Index. The performance data for Davis Real Estate Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. As of May 1, 2013, Class B shares are no longer offered for new purchases. ***Inception return is from 01/03/94. 12 DAVIS SERIES, INC. Fund Overview DAVIS OPPORTUNITY FUND December 31, 2013 Portfolio Composition Industry Weightings (% of Fund’s 12/31/13 Net Assets) (% of 12/31/13 Stock Holdings) Fund Russell 3000® Common Stock (U.S.) 79.39% Information Technology 26.60% 18.17% Common Stock (Foreign) 16.49% Health Care 13.39% 12.62% Stock Warrants 0.67% Retailing 10.34% 4.60% Short-Term Investments 3.70% Transportation 7.67% 2.08% Other Assets & Liabilities (0.25)% Diversified Financials 7.13% 7.52% 100.00% Capital Goods 6.54% 8.64% Media 6.27% 3.81% Banks 4.85% 3.47% Materials 4.14% 3.83% Insurance 3.32% 3.21% Consumer Durables & Apparel 2.60% 1.63% Other 2.21% 14.34% Food, Beverage & Tobacco 1.83% 4.59% Energy 1.83% 9.29% Consumer Services 1.28% 2.20% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/13 Net Assets) Google Inc., Class A Software & Services 8.37% UnitedHealth Group Inc. Heath Care Equipment & Services 5.01% Berkshire Hathaway Inc., Class B Diversified Financial Services 4.79% Liberty Global PLC, Series C Media 4.50% Laboratory Corp. of America Holdings Heath Care Equipment & Services 4.31% Vipshop Holdings Ltd., ADS Retailing 4.15% Wesco Aircraft Holdings, Inc. Transportation 3.78% PACCAR Inc. Capital Goods 2.86% Wells Fargo & Co. Commercial Banks 2.83% Textron Inc. Capital Goods 2.65% 13 DAVIS SERIES, INC. Fund Overview DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2013 New Positions Added (01/01/13-12/31/13) (Highlighted positions are those greater than 2.00% of the Fund’s 12/31/13 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/13 Net Assets 58.com Inc., Class A, ADR Software & Services 10/31/13 0.16% Altera Corp. Semiconductors & Semiconductor Equipment 01/25/13 0.24% Applied Materials, Inc. Semiconductors & Semiconductor Equipment 01/25/13 0.39% ASAC II L.P., Private Placement Software & Services 10/10/13 1.49% Boeing Co. Capital Goods 02/12/13 – C.H. Robinson Worldwide, Inc. Transportation 04/12/13 0.39% Colgate-Palmolive Co. Household & Personal Products 08/01/13 0.95% Diagnosticos da America S.A. Health Care Equipment & Services 04/03/13 0.19% DISH Network Corp., Class A Media 08/01/13 0.57% Experian PLC Commercial & Professional Services 09/05/13 0.89% Laboratory Corp. of America Holdings Health Care Equipment & Services 01/25/13 4.31% Lafarge S.A. Materials 08/28/13 1.04% Las Vegas Sands Corp. Consumer Services 08/01/13 1.23% Liberty Global PLC, Series C Media 06/03/13 4.50% Lowe's Cos, Inc. Retailing 08/01/13 1.13% Motorola Solutions, Inc. Technology Hardware & Equipment 01/25/13 – NIKE, Inc., Class B Consumer Durables & Apparel 08/01/13 0.82% Priceline.com Inc. Retailing 08/01/13 2.10% Qihoo 360 Technology Co. Ltd., Class A, ADR Software & Services 12/18/13 1.04% Salesforce.com, Inc. Software & Services 08/02/13 0.55% Sherwin-Williams Co. Materials 08/01/13 0.46% SINA Corp. Software & Services 04/26/13 1.27% Springleaf Holdings Inc. Consumer Finance 10/15/13 0.24% Textron Inc. Capital Goods 07/05/13 2.65% Time Warner Cable Inc. Media 10/10/13 0.98% TJX Cos, Inc. Retailing 08/01/13 0.53% TransDigm Group, Inc. Capital Goods 09/26/13 0.80% Twitter, Inc. Software & Services 11/07/13 1.95% Unilever N.V., NY Shares Food, Beverage & Tobacco 08/01/13 0.88% UnitedHealth Group Inc. Health Care Equipment & Services 01/29/13 5.01% WellPoint, Inc. Health Care Equipment & Services 11/08/13 0.74% Wesco Aircraft Holdings, Inc. Transportation 05/23/13 3.78% zulily, inc., Class A Retailing 11/15/13 1.39% 14 DAVIS SERIES, INC. Fund Overview DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2013 Positions Closed (01/01/13-12/31/13) (Gains and losses greater than $2,000,000 are highlighted) Date of Realized Security Industry Final Sale Gain (Loss) 3M Co. Capital Goods 12/17/13 $ America Movil S.A.B. de C.V., Series L, ADR Telecommunication Services 10/01/13 Automatic Data Processing, Inc. Software & Services 07/25/13 Boeing Co. Capital Goods 11/06/13 CETIP S.A. - Mercados Organizados, Stock Rights Capital Markets 06/13/13 5 Coca-Cola Co. Food, Beverage & Tobacco 11/06/13 Cummins Inc. Capital Goods 08/01/13 CVS Caremark Corp. Food & Staples Retailing 11/12/13 Deere & Co. Capital Goods 10/04/13 Eli Lilly and Co. Pharmaceuticals, Biotechnology & Life Sciences 07/24/13 Emerson Electric Co. Capital Goods 07/26/13 Exxon Mobil Corp. Energy 07/25/13 Groupon, Inc. Retailing 06/20/13 Heineken Holding N.V. Food, Beverage & Tobacco 06/12/13 JPMorgan Chase & Co. Diversified Financial Services 11/08/13 Kellogg Co. Food, Beverage & Tobacco 09/10/13 Medtronic, Inc. Health Care Equipment & Services 07/25/13 Motorola Solutions, Inc. Technology Hardware & Equipment 05/23/13 Nielsen Holdings N.V. Commercial & Professional Services 07/08/13 Noble Energy, Inc. Energy 07/25/13 Nokia Oyj, ADR Technology Hardware & Equipment 01/25/13 Oaktree Capital Group LLC, Class A Capital Markets 08/06/13 Procter & Gamble Co. Household & Personal Products 09/10/13 Sysco Corp. Food & Staples Retailing 07/24/13 Techne Corp. Pharmaceuticals, Biotechnology & Life Sciences 06/12/13 Tiffany & Co. Retailing 07/25/13 Wal-Mart Stores, Inc. Food & Staples Retailing 12/20/13 Walt Disney Co. Media 11/06/13 15 DAVIS SERIES, INC. Fund Overview DAVIS GOVERNMENT BOND FUND December 31, 2013 Portfolio Composition Industry Weightings (% of Fund’s 12/31/13 Net Assets) (% of 12/31/13 Fixed Income) Fixed Income 94.69% Collateralized Mortgage Obligations 68.32% Short-Term Investments 5.42% Fannie Mae Mortgage Pools 21.87% Other Assets & Liabilities (0.11)% Freddie Mac Mortgage Pools 7.53% 100.00% Ginnie Mae Mortgage Pools 2.00% Other Agencies 0.28% 100.00% Top 10 Fixed Income Holdings (% of Fund’s 12/31/13 Net Assets) Fannie Mae, 3.00%, 02/25/43 Collateralized Mortgage Obligations 4.82% Ginnie Mae, 2.00%, 11/16/27 Collateralized Mortgage Obligations 4.39% Fannie Mae, 2.50%, 11/01/22, Pool No. AQ4765 Fannie Mae Mortgage Pools 4.36% Fannie Mae, 3.50%, 12/25/31 Collateralized Mortgage Obligations 4.35% Fannie Mae, 2.00%, 01/25/28 Collateralized Mortgage Obligations 4.35% Fannie Mae, 4.00%, 02/01/30, Pool No. MA0329 Fannie Mae Mortgage Pools 3.90% Freddie Mac, 4.50%, 02/15/19 Collateralized Mortgage Obligations 3.21% Fannie Mae, 2.50%, 10/01/27, Pool No. AP9869 Fannie Mae Mortgage Pools 2.89% Freddie Mac, 3.00%, 10/15/26 Collateralized Mortgage Obligations 2.86% Fannie Mae, 3.00%, 10/25/42 Collateralized Mortgage Obligations 2.78% DAVIS GOVERNMENT MONEY MARKET FUND Portfolio Composition Maturity Diversification (% of Fund’s 12/31/13 Net Assets) (% of 12/31/13 Portfolio Holdings) Repurchase Agreements 28.17% 0-30 Days 61.30% Federal Home Loan Bank 25.03% 31-90 Days 16.78% Federal Farm Credit Bank 12.03% 91-180 Days 8.66% Fannie Mae 11.78% 181-397 Days 13.26% Freddie Mac 8.05% 100.00% Other Agencies 0.60% Other Assets & Liabilities 14.34% 100.00% The maturity dates of floating rate securities used in the Maturity Diversification table are considered to be the effective maturities, based on the reset dates of the securities’ variable rates. See the Fund’s Schedule of Investments for a listing of the floating rate securities. 16 DAVIS SERIES, INC. Fund Overview DAVIS FINANCIAL FUND December 31, 2013 Portfolio Composition Industry Weightings (% of Fund’s 12/31/13 Net Assets) (% of 12/31/13 Stock Holdings) Fund S&P 500® Common Stock (U.S.) 81.48% Diversified Financials 45.76% 8.44% Common Stock (Foreign) 16.57% Insurance 29.49% 3.01% Short-Term Investments 2.49% Banks 13.83% 2.85% Other Assets & Liabilities (0.54)% Food & Staples Retailing 3.42% 2.34% 100.00% Information Technology 2.92% 18.63% Energy 2.88% 10.28% Retailing 1.58% 4.48% Real Estate 0.12% 1.88% Health Care – 12.95% Capital Goods – 8.29% Other – 26.85% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/13 Net Assets) American Express Co. Consumer Finance 12.68% Wells Fargo & Co. Commercial Banks 8.67% Bank of New York Mellon Corp. Capital Markets 6.19% Markel Corp. Property & Casualty Insurance 5.79% American International Group, Inc. Multi-line Insurance 5.40% Julius Baer Group Ltd. Capital Markets 5.15% Visa Inc., Class A Diversified Financials Services 5.02% Oaktree Capital Group LLC, Class A Capital Markets 4.70% Everest Re Group, Ltd. Reinsurance 4.58% Alleghany Corp. Reinsurance 4.47% New Positions Added (01/01/13-12/31/13) NONE Positions Closed (01/01/13-12/31/13) NONE 17 DAVIS SERIES, INC. Fund Overview DAVIS APPRECIATION & INCOME FUND December 31, 2013 Portfolio Composition Industry Weightings (% of Fund’s 12/31/13 Net Assets) (% of 12/31/13 Long-Term Portfolio) Fund S&P 500® Common Stock (U.S.) 65.46% Materials 16.14% 3.50% Common Stock (Foreign) 6.81% Capital Goods 13.57% 8.29% Convertible Bonds 20.36% Energy 10.44% 10.28% Convertible Preferred Stock 4.63% Diversified Financials 10.02% 8.44% Corporate Bonds (U.S.) 1.35% Information Technology 9.38% 18.63% Corporate Bonds (Foreign) 0.35% Health Care 7.79% 12.95% Short-Term Investments 0.79% Retailing 6.82% 4.48% Other Assets & Liabilities 0.25% Real Estate 4.86% 1.88% 100.00% Utilities 4.32% 2.92% Commercial & Professional Services 3.39% 0.68% Media 3.37% 3.71% Food, Beverage & Tobacco 3.16% 5.26% Food & Staples Retailing 2.54% 2.34% Transportation 2.31% 1.97% Other 1.89% 14.67% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/13 Net Assets) United States Steel Corp., Conv. Sr. Notes, 2.75%, 04/01/19 Materials 5.43% Intel Corp., Conv. Jr. Sub. Deb., 3.25%, 08/01/39 Semiconductors & Semiconductor Equipment 5.05% Allegheny Technologies, Inc. Materials 4.30% Kohl's Corp. Retailing 4.26% Quanta Services, Inc. Capital Goods 3.86% Universal Health Services, Inc., Class B Health Care Equipment & Services 3.84% Devon Energy Corp. Energy 3.79% Citigroup Inc. Diversified Financial Services 3.53% Valeant Pharmaceuticals International, Inc. Pharmaceuticals, Biotechnology & Life Sciences 3.52% Waste Connections, Inc. Commercial & Professional Services 3.36% 18 DAVIS SERIES, INC. Fund Overview DAVIS APPRECIATION & INCOME FUND - (CONTINUED) December 31, 2013 New Positions Added (01/01/13-12/31/13) (Highlighted positions are those greater than 5.00% of the Fund’s 12/31/13 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/13 Net Assets Forest City Enterprises, Inc., Class A Real Estate 04/01/13 1.42% Molycorp, Inc., Conv. Sr. Notes, 5.50%, 02/01/18 Materials 01/25/13 – United States Steel Corp., Conv. Sr. Notes, 2.75%, 04/01/19 Materials 04/01/13 5.43% Positions Closed (01/01/13-12/31/13) (Gains and losses greater than $4,000,000 are highlighted) Security Industry Date of Final Sale Realized Gain (Loss) ADFITECH, Inc., Sr. Bond, 8.00%, 03/15/20 Consumer Finance 09/30/13 $ Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Real Estate 05/14/13 Allegheny Technologies, Inc., Conv. Sr. Notes, 4.25%, 06/01/14 Materials 01/16/13 Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29 Real Estate 07/29/13 Forest City Enterprises, Inc., Conv. Sr. Notes, 3.625%, 10/15/14 Real Estate 04/01/13 Intel Corp. Semiconductors & Semiconductor Equipment 07/16/13 Molycorp, Inc. Materials 10/02/13 Molycorp, Inc., Conv. Sr. Notes, 5.50%, 02/01/18 Materials 01/29/13 Molycorp, Inc., Sr. Notes, 10.00%, 06/01/20 Materials 10/16/13 News Corp., Class A Media 12/17/13 Tyson Foods, Inc., Conv. Sr. Notes, 3.25%, 10/15/13 Food, Beverage & Tobacco 09/06/13 United States Steel Corp. Materials 12/19/13 United States Steel Corp., Conv. Sr. Notes, 4.00%, 05/15/14 Materials 01/30/13 19 DAVIS SERIES, INC. Fund Overview DAVIS REAL ESTATE FUND December 31, 2013 Portfolio Composition Industry Weightings (% of Fund’s 12/31/13 Net Assets) (% of 12/31/13 Long-Term Portfolio) Wilshire U.S. Real Estate Fund Securities Index Common Stock (U.S.) 91.21% Retail REITs 23.10% 24.59% Common Stock (Foreign) 1.29% Residential REITs 22.27% 17.46% Convertible Bonds 3.53% Office REITs 18.62% 15.05% Preferred Stock 0.43% Specialized REITs 16.46% 27.97% Short-Term Investments 3.19% Diversified REITs 6.93% 7.61% Other Assets & Liabilities 0.35% Real Estate Operating Companies 6.23% 1.65% 100.00% Industrial REITs 3.44% 5.39% Telecommunication Services 1.76% – Diversified Real Estate Activities 1.19% – Hotels, Resorts & Cruise Lines – 0.28% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/13 Net Assets) Simon Property Group, Inc. Retail REITs 7.31% AvalonBay Communities, Inc. Residential REITs 6.37% Forest City Enterprises, Inc., Class A Real Estate Operating Companies 5.27% American Campus Communities, Inc. Residential REITs 5.07% American Tower Corp. Specialized REITs 4.00% Essex Property Trust, Inc. Residential REITs 3.95% Boston Properties, Inc. Office REITs 3.81% Ventas, Inc. Specialized REITs 3.55% Alexandria Real Estate Equities, Inc. Office REITs 3.20% Federal Realty Investment Trust Retail REITs 2.96% 20 DAVIS SERIES, INC. Fund Overview DAVIS REAL ESTATE FUND - (CONTINUED) December 31, 2013 New Positions Added (01/01/13-12/31/13) (Highlighted positions are those greater than 1.80% of the Fund’s 12/31/13 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/13 Net Assets Acadia Realty Trust Retail REITs 05/06/13 1.98% Alexander & Baldwin Inc. Diversified Real Estate Activities 11/20/13 1.14% British Land Co. PLC Diversified REITs 04/10/13 0.43% Campus Crest Communities, Inc. Residential REITs 03/01/13 0.90% Colonial Properties Trust Residential REITs 03/08/13 – Cousins Properties, Inc. Diversified REITs 07/31/13 0.40% CubeSmart Specialized REITs 11/22/13 1.90% Equity Lifestyle Properties, Inc. Residential REITs 10/23/13 1.18% General Growth Properties, Inc. Retail REITs 01/31/13 2.62% Hammerson PLC Retail REITs 04/10/13 0.32% Land Securities Group PLC Diversified REITs 04/10/13 0.53% Liberty Property Trust Diversified REITs 01/03/13 2.50% Prologis, Inc. Industrial REITs 09/05/13 – SBA Communications Corp., Class A Telecommunication Services 01/31/13 1.70% Sunstone Hotel Investors, Inc. Specialized REITs 01/31/13 – Tanger Factory Outlet Centers, Inc. Retail REITs 08/07/13 1.87% Positions Closed (01/01/13-12/31/13) (Gains and losses greater than $1,000,000 are highlighted) Security Industry Date of Final Sale Realized Gain (Loss) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Office REITs 05/14/13 $ 7,635,304 Brandywine Realty Trust Office REITs 01/07/13 95,414 BRE Properties, Inc. Residential REITs 12/20/13 578,156 CBL & Associates Properties, Inc., 7.375%, Series D, Pfd. Retail REITs 06/26/13 1,662,068 Colonial Properties Trust Residential REITs 06/21/13 (66,209) Digital Realty Trust, Inc. Office REITs 11/06/13 (440,558) Equity Residential Residential REITs 05/21/13 76,551 Home Properties, Inc. Residential REITs 02/06/13 Kimco Realty Corp. Retail REITs 04/10/13 1,420,056 Macerich Co. Retail REITs 02/06/13 498,384 Prologis, Inc. Industrial REITs 10/24/13 147,644 Prologis, Inc., 6.75%, Series M, Pfd. Industrial REITs 04/19/13 2,161,761 Public Storage Specialized REITs 11/22/13 1,316,748 Rayonier Inc. Specialized REITs 11/08/13 1,896,768 Sunstone Hotel Investors, Inc. Specialized REITs 07/29/13 167,768 Taubman Centers, Inc., 6.50%, Series J, Pfd. Retail REITs 06/25/13 (45,785) 21 DAVIS SERIES, INC. Expense Example As a shareholder of each Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and contingent deferred sales charges on redemptions; and (2) ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended December 31, 2013. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses. You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end or contingent deferred sales charges (loads). Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 22 DAVIS SERIES, INC. Expense Example – (Continued) Beginning Account Value Ending Account Value Expenses Paid During Period* (07/01/13) (12/31/13) (07/01/13-12/31/13) Davis Opportunity Fund Class A (annualized expense ratio 0.96%**) Actual $1,190.51 Hypothetical $1,020.37 Class B (annualized expense ratio 1.93%**) Actual $1,185.22 Hypothetical $1,015.48 Class C (annualized expense ratio 1.76%**) Actual $1,185.81 Hypothetical $1,016.33 Class Y (annualized expense ratio 0.73%**) Actual $1,191.94 Hypothetical $1,021.53 Davis Government Bond Fund Class A (annualized expense ratio 0.85%**) Actual Hypothetical $1,020.92 Class B (annualized expense ratio 1.74%**) Actual Hypothetical $1,016.43 Class C (annualized expense ratio 1.65%**) Actual Hypothetical $1,016.89 Class Y (annualized expense ratio 0.48%**) Actual $1,000.75 Hypothetical $1,022.79 Davis Government Money Market Fund Class A, B, C, and Y (annualized expense ratio 0.10%**) Actual $1,000.00 Hypothetical $1,024.70 Davis Financial Fund Class A (annualized expense ratio 0.88%**) Actual $1,143.75 Hypothetical $1,020.77 Class B (annualized expense ratio 1.98%**) Actual $1,136.88 $10.66 Hypothetical $1,015.22 $10.06 Class C (annualized expense ratio 1.78%**) Actual Hypothetical Class Y (annualized expense ratio 0.71%**) Actual $1,144.73 Hypothetical $1,021.63 23 DAVIS SERIES, INC. Expense Example – (Continued) Beginning Account Value Ending Account Value Expenses Paid During Period* (07/01/13) (12/31/13) (07/01/13-12/31/13) Davis Appreciation & Income Fund Class A (annualized expense ratio 0.92%**) Actual $1,170.45 Hypothetical $1,020.57 Class B (annualized expense ratio 1.87%**) Actual $1,164.79 $10.20 Hypothetical $1,015.78 Class C (annualized expense ratio 1.73%**) Actual $1,165.34 Hypothetical $1,016.48 Class Y (annualized expense ratio 0.74%**) Actual $1,171.44 Hypothetical $1,021.48 Davis Real Estate Fund Class A (annualized expense ratio 0.98%**) Actual Hypothetical $1,020.27 Class B (annualized expense ratio 2.06%**) Actual $10.18 Hypothetical $1,014.82 $10.46 Class C (annualized expense ratio 1.85%**) Actual Hypothetical $1,015.88 Class Y (annualized expense ratio 0.76%**) Actual Hypothetical $1,021.37 Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class’s annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of certain reimbursements and/or waivers from the Adviser. 24 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND December 31, 2013 Shares Value (Note 1) COMMON STOCK – (95.88%) CONSUMER DISCRETIONARY – (19.77%) Consumer Durables & Apparel – (2.51%) Compagnie Financiere Richemont S.A., Unit A(Switzerland) $ Hunter Douglas N.V.(Netherlands) NIKE, Inc., Class B Consumer Services – (1.23%) Las Vegas Sands Corp. Media – (6.05%) DISH Network Corp., Class A* Liberty Global PLC, Series C* Time Warner Cable Inc. Retailing – (9.98%) Lowe's Cos, Inc. Netflix Inc.* Priceline.com Inc.* TJX Cos, Inc. Vipshop Holdings Ltd., ADS(China)* zulily, inc., Class A* Total Consumer Discretionary CONSUMER STAPLES – (3.02%) Food & Staples Retailing – (0.30%) Brasil Pharma S.A.(Brazil)* Food, Beverage & Tobacco – (1.77%) Diageo PLC(United Kingdom) Philip Morris International Inc. Unilever N.V., NY Shares(Netherlands) Household & Personal Products – (0.95%) Colgate-Palmolive Co. Total Consumer Staples ENERGY – (1.77%) Schlumberger Ltd. Total Energy FINANCIALS – (14.10%) Banks – (4.01%) Commercial Banks – (4.01%) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (6.88%) Capital Markets – (1.85%) CETIP S.A. - Mercados Organizados(Brazil) Charles Schwab Corp. Consumer Finance – (0.24%) Springleaf Holdings Inc.* 25 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2013 Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Diversified Financial Services – (4.79%) Berkshire Hathaway Inc., Class B* $ Insurance – (3.21%) Multi-line Insurance – (0.59%) Loews Corp. Property & Casualty Insurance – (2.62%) Chubb Corp. Markel Corp.* Total Financials HEALTH CARE – (12.93%) Health Care Equipment & Services – (11.32%) Diagnosticos da America S.A.(Brazil) IDEXX Laboratories, Inc.* Laboratory Corp. of America Holdings* UnitedHealth Group Inc. WellPoint, Inc. Pharmaceuticals, Biotechnology & Life Sciences – (1.61%) Agilent Technologies, Inc. Johnson & Johnson Total Health Care INDUSTRIALS – (14.61%) Capital Goods – (6.31%) PACCAR Inc. Textron Inc. TransDigm Group, Inc.* Commercial & Professional Services – (0.89%) Experian PLC(United Kingdom) Transportation – (7.41%) C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. Kuehne & Nagel International AG(Switzerland) Wesco Aircraft Holdings, Inc.* Total Industrials INFORMATION TECHNOLOGY – (25.68%) Semiconductors & Semiconductor Equipment – (2.69%) Altera Corp. Applied Materials, Inc. Intel Corp. 26 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2013 Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (CONTINUED) Semiconductors & Semiconductor Equipment – (Continued) Texas Instruments Inc. $ Software & Services – (22.36%) 58.com Inc., Class A, ADR(China)* Angie's List Inc.* ASAC II L.P., Private Placement*(a) Google Inc., Class A* International Business Machines Corp. Microsoft Corp. Oracle Corp. Qihoo 360 Technology Co. Ltd., Class A, ADR(China)* Salesforce.com, Inc.* SAP AG, ADR(Germany) SINA Corp.(China)* Twitter, Inc.* Youku Tudou Inc., ADR(China)* Technology Hardware & Equipment – (0.63%) Hewlett-Packard Co. Total Information Technology MATERIALS – (4.00%) Air Products and Chemicals, Inc. Lafarge S.A.(France) Sherwin-Williams Co. Sigma-Aldrich Corp. Total Materials TOTAL COMMON STOCK – (Identified cost $351,802,525) STOCK WARRANTS – (0.67%) FINANCIALS – (0.67%) Banks – (0.67%) Commercial Banks – (0.67%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $1,764,508) 27 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2013 Principal Value (Note 1) SHORT-TERM INVESTMENTS – (3.70%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.01%, 01/02/14, dated 12/31/13, repurchase value of $7,575,004 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-2.25%, 05/29/14-05/31/14, total market value $7,726,500) $ $ Nomura Securities International, Inc. Joint Repurchase Agreement, 0.02%, 01/02/14, dated 12/31/13, repurchase value of $11,797,013 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-4.00%, 03/01/43-12/01/43, total market value TOTAL SHORT-TERM INVESTMENTS – (Identified cost $19,372,000) Total Investments – (100.25%) – (Identified cost $372,939,033) – (b) Liabilities Less Other Assets – (0.25%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Restricted Security – See Note 6 of the Notes to Financial Statements. (b) Aggregate cost for federal income tax purposes is $379,075,968. At December 31, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 28 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND December 31, 2013 Principal Value (Note 1) MORTGAGES – (94.43%) COLLATERALIZED MORTGAGE OBLIGATIONS – (64.70%) Fannie Mae, 4.50%, 01/25/14 $ 38 $ 38 Fannie Mae, 4.00%, 01/25/19 Fannie Mae, 4.00%, 02/25/19 Fannie Mae, 4.00%, 07/25/23 Fannie Mae, 4.00%, 11/25/23 Fannie Mae, 2.00%, 01/25/28 Fannie Mae, 4.5088%, 06/25/29(a) Fannie Mae, 3.50%, 12/25/31 Fannie Mae, 0.6646%, 06/25/32(a) Fannie Mae, 3.50%, 09/25/36 Fannie Mae, 0.3646%, 02/25/37(a) Fannie Mae, 0.4146%, 03/25/37(a) Fannie Mae, 0.5146%, 07/25/37(a) Fannie Mae, 0.6646%, 06/25/38(a) Fannie Mae, 4.50%, 12/25/41 Fannie Mae, 3.00%, 10/25/42 Fannie Mae, 3.00%, 02/25/43 Fannie Mae Whole Loan, 5.31%, 08/25/33 Fannie Mae Whole Loan, 5.09%, 11/25/43 Fannie Mae Whole Loan, 6.2939%, 08/25/47(a) Freddie Mac, 3.50%, 01/15/18 Freddie Mac, 4.50%, 05/15/18 Freddie Mac, 1.50%, 07/15/18 Freddie Mac, 4.50%, 07/15/18 Freddie Mac, 4.00%, 10/15/18 Freddie Mac, 4.50%, 02/15/19 Freddie Mac, 4.50%, 09/15/23 Freddie Mac, 3.50%, 02/15/24 Freddie Mac, 3.50%, 07/15/24 Freddie Mac, 5.00%, 01/15/25 Freddie Mac, 4.00%, 01/15/26 Freddie Mac, 3.00%, 10/15/26 Freddie Mac, 4.00%, 01/15/28 Freddie Mac, 4.50%, 04/15/32 Freddie Mac, 4.50%, 08/15/36 Freddie Mac, 4.00%, 03/15/37 Freddie Mac, 4.00%, 01/15/38 Freddie Mac, 3.00%, 06/15/39 Freddie Mac, 2.50%, 09/15/40 Freddie Mac Structured Pass-Through, 6.50%, 02/25/43 Ginnie Mae, 2.00%, 11/16/27 Ginnie Mae, 4.00%, 05/20/33 Ginnie Mae, 3.00%, 09/16/34 Ginnie Mae, 3.536%, 09/16/35 Ginnie Mae, 3.421%, 11/16/35 Ginnie Mae, 3.50%, 07/20/36 29 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) December 31, 2013 Principal Value (Note 1) MORTGAGES – (CONTINUED) COLLATERALIZED MORTGAGE OBLIGATIONS – (CONTINUED) Ginnie Mae, 5.4284%, 12/16/36(a) $ $ Ginnie Mae, 3.00%, 06/20/38 Ginnie Mae, 2.7166%, 02/16/44 Total Collateralized Mortgage Obligations FANNIE MAE POOLS – (20.71%) 4.828%, 01/01/15, Pool No. 725788 6.00%, 09/01/17, Pool No. 665776 4.50%, 03/01/18, Pool No. AJ0354 5.00%, 03/01/18, Pool No. 357369 4.50%, 08/01/18, Pool No. 254833 3.50%, 01/01/21, Pool No. MA0629 2.50%, 11/01/22, Pool No. AQ4765 3.00%, 12/01/23, Pool No. MA1691 2.50%, 10/01/27, Pool No. AP9869 4.00%, 02/01/30, Pool No. MA0329 6.50%, 07/01/32, Pool No. 635069 2.029%, 01/01/36, Pool No. 848973 (b) 5.616%, 04/01/36, Pool No. 851605 (b) 6.00%, 09/01/37, Pool No. 888796 6.116%, 10/01/37, Pool No. AL1846 (b) Total Fannie Mae Pools FREDDIE MAC POOLS – (7.13%) 5.50%, 12/01/18, Pool No. G11684 3.50%, 03/01/21, Pool No. J14793 5.50%, 11/01/21, Pool No. G12454 5.50%, 06/01/22, Pool No. G12688 2.50%, 05/01/23, Pool No. G14738 4.00%, 05/01/24, Pool No. J09596 3.50%, 01/01/26, Pool No. G18373 2.487%, 12/01/34, Pool No. 1H1238 (b) 2.629%, 04/01/36, Pool No. 848422 (b) Total Freddie Mac Pools GINNIE MAE POOLS – (1.89%) 5.00%, 10/20/40, Pool No. 783539 Total Ginnie Mae Pools TOTAL MORTGAGES – (Identified cost $95,542,329) OTHER AGENCIES – (0.26%) Housing Urban Development, 6.00%, 08/01/20 TOTAL OTHER AGENCIES – (Identified cost $260,000) 30 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) December 31, 2013 Principal Value (Note 1) SHORT-TERM INVESTMENTS – (5.42%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.01%, 01/02/14, dated 12/31/13, repurchase value of $2,141,001 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-2.25%, 05/29/14-05/31/14, total market value $2,183,820) $ $ Nomura Securities International, Inc. Joint Repurchase Agreement, 0.02%, 01/02/14, dated 12/31/13, repurchase value of $3,335,004 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-4.00%, 02/01/26-12/01/43, total market value TOTAL SHORT-TERM INVESTMENTS – (Identified cost $5,476,000) Total Investments – (100.11%) – (Identified cost $101,278,329) – (c) Liabilities Less Other Assets – (0.11%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of December 31, 2013, may change daily or less frequently and are based on indices of market interest rates. For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) The interest rates on adjustable rate securities, shown as of December 31, 2013, may change daily or less frequently and are based on indices of market interest rates. (c) Aggregate cost for federal income tax purposes is $101,278,329. At December 31, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized depreciation $ See Notes to Financial Statements 31 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND December 31, 2013 Principal Value (Note 1) FANNIE MAE – (11.78%) 0.30%, 01/27/14(a) $ $ 1.25%, 02/27/14 2.75%, 03/13/14 1.35%, 03/21/14 4.125%, 04/15/14 2.50%, 05/15/14 0.1506%, 09/11/14(a) TOTAL FANNIE MAE – (Identified cost $39,391,213) FEDERAL FARM CREDIT BANK – (12.03%) 0.15%, 01/17/14 0.025%, 02/10/14(a) 0.10%, 02/19/14(a) 0.33%, 05/19/14(a) 0.34%, 06/13/14(a) 0.26%, 07/14/14(a) 0.1346%, 07/25/14(a) 0.1746%, 08/27/14(a) 3.00%, 09/22/14 0.16%, 10/23/14(a) 4.48%, 11/20/14 TOTAL FEDERAL FARM CREDIT BANK – (Identified cost $40,245,836) FEDERAL HOME LOAN BANK – (25.03%) 0.056%, 01/03/14(a) 0.26%, 01/23/14 1.125%, 01/29/14 0.036%, 02/07/14(a) 0.125%, 03/04/14 0.18%, 03/04/14 0.125%, 03/27/14 0.115%, 04/01/14(a) 0.15%, 05/01/14 0.125%, 05/27/14(a) 1.375%, 05/28/14 0.109%, 06/06/14(a) 5.25%, 06/18/14 0.19%, 07/18/14 1.25%, 07/29/14 5.50%, 08/13/14 0.147%, 08/15/14(a) 0.125%, 08/22/14 0.12%, 09/18/14(a) 0.142%, 12/09/14(a) TOTAL FEDERAL HOME LOAN BANK – (Identified cost $83,702,112) 32 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND - (CONTINUED) December 31, 2013 Principal Value (Note 1) FREDDIE MAC – (8.05%) 4.50%, 01/15/14 $ $ 5.00%, 01/30/14 0.375%, 02/27/14 1.35%, 04/29/14 5.00%, 07/15/14 1.00%, 07/30/14 0.50%, 09/19/14 0.75%, 09/22/14 TOTAL FREDDIE MAC – (Identified cost $26,914,770) OTHER AGENCIES – (0.60%) USAID - Israel, 0.2015%, 08/15/14(Israel)(b) TOTAL OTHER AGENCIES – (Identified cost $1,997,500) REPURCHASE AGREEMENTS – (28.17%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.01%, 01/02/14, dated 12/31/13, repurchase value of $44,215,025 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-2.25%, 05/29/14-05/31/14, total market value Nomura Securities International, Inc. Joint Repurchase Agreement, 0.02%, 01/02/14, dated 12/31/13, repurchase value of $50,000,056 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-4.50%, 10/01/26-12/01/43, total market value TOTAL REPURCHASE AGREEMENTS – (Identified cost $94,215,000) Total Investments – (85.66%) – (Identified cost $286,466,431) – (c) Other Assets Less Liabilities – (14.34%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of December 31, 2013, may change daily or less frequently and are based on indices of market interest rates. For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) Zero coupon bonds reflect the effective yield on the date of purchase. (c) Aggregate cost for federal income tax purposes is $286,466,431. See Notes to Financial Statements 33 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND December 31, 2013 Shares/Units Value (Note 1) COMMON STOCK – (98.05%) CONSUMER DISCRETIONARY – (1.55%) Retailing – (1.55%) Bed Bath & Beyond Inc.* $ Total Consumer Discretionary CONSUMER STAPLES – (3.35%) Food & Staples Retailing – (3.35%) CVS Caremark Corp. Total Consumer Staples ENERGY – (2.83%) Canadian Natural Resources Ltd.(Canada) Total Energy FINANCIALS – (87.46%) Banks – (13.56%) Commercial Banks – (13.56%) ICICI Bank Ltd., ADR(India) SKBHC Holdings LLC*(a) State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (44.87%) Capital Markets – (25.58%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Oaktree Capital Group LLC, Class A Consumer Finance – (12.82%) American Express Co. First Marblehead Corp.* Diversified Financial Services – (6.47%) Bank of America Corp. Cielo S.A.(Brazil) Visa Inc., Class A Insurance – (28.91%) Multi-line Insurance – (9.85%) American International Group, Inc. Loews Corp. Property & Casualty Insurance – (10.01%) Markel Corp.* Progressive Corp. 34 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND - (CONTINUED) December 31, 2013 Shares/Units/ Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Reinsurance – (9.05%) Alleghany Corp.* $ Everest Re Group, Ltd. Real Estate – (0.12%) Brookfield Property Partners L.P. Total Financials INFORMATION TECHNOLOGY – (2.86%) Software & Services – (2.86%) Google Inc., Class A* Total Information Technology TOTAL COMMON STOCK – (Identified cost $344,614,261) SHORT-TERM INVESTMENTS – (2.49%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.01%, 01/02/14, dated 12/31/13, repurchase value of $6,552,004 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-2.25%, 05/29/14-05/31/14, total market value $6,683,040) $ Nomura Securities International, Inc. Joint Repurchase Agreement, 0.02%, 01/02/14, dated 12/31/13, repurchase value of $10,202,011 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-4.00%, 04/01/26-12/01/43, total market value TOTAL SHORT-TERM INVESTMENTS – (Identified cost $16,754,000) Total Investments – (100.54%) – (Identified cost $361,368,261) – (b) Liabilities Less Other Assets – (0.54%) Net Assets – (100.00%) $ ADR: American Depositary Receipt GDR: Global Depositary Receipt * Non-Income producing security. (a) Restricted Security – See Note 6 of the Notes to Financial Statements. (b) Aggregate cost for federal income tax purposes is $366,807,236. At December 31, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 35 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND December 31, 2013 Shares Value (Note 1) COMMON STOCK – (72.27%) CONSUMER DISCRETIONARY – (11.62%) Consumer Services – (1.87%) School Specialty, Inc.*(a) $ Media – (3.33%) Twenty-First Century Fox, Inc., Class A Retailing – (6.42%) Amazon.com, Inc.* Kohl's Corp. Total Consumer Discretionary CONSUMER STAPLES – (5.64%) Food & Staples Retailing – (2.51%) Whole Foods Market, Inc. Food, Beverage & Tobacco – (3.13%) Tyson Foods, Inc., Class A Total Consumer Staples ENERGY – (10.33%) Devon Energy Corp. Nabors Industries Ltd. Transocean Ltd.(Switzerland) Total Energy FINANCIALS – (11.34%) Diversified Financials – (9.92%) Consumer Finance – (3.21%) ADFITECH, Inc.* American Express Co. Diversified Financial Services – (6.71%) Bank of America Corp. Citigroup Inc. Real Estate – (1.42%) Forest City Enterprises, Inc., Class A* Total Financials HEALTH CARE – (7.36%) Health Care Equipment & Services – (3.84%) Universal Health Services, Inc., Class B Pharmaceuticals, Biotechnology & Life Sciences – (3.52%) Valeant Pharmaceuticals International, Inc.(Canada)* Total Health Care INDUSTRIALS – (13.38%) Capital Goods – (10.02%) General Electric Co. Masco Corp. Quanta Services, Inc.* 36 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) December 31, 2013 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Commercial & Professional Services – (3.36%) Waste Connections, Inc. $ Total Industrials INFORMATION TECHNOLOGY – (4.23%) Semiconductors & Semiconductor Equipment – (4.23%) Fairchild Semiconductor International, Inc.* International Rectifier Corp.* Total Information Technology MATERIALS – (6.43%) Allegheny Technologies, Inc. Freeport-McMoRan Copper & Gold Inc. Total Materials UTILITIES – (1.94%) AES Corp. Total Utilities TOTAL COMMON STOCK – (Identified cost $192,112,750) CONVERTIBLE PREFERRED STOCK – (4.63%) INDUSTRIALS – (2.29%) Transportation – (2.29%) Continental Airlines Finance Trust II, 6.00%, Conv. Pfd. Total Industrials UTILITIES – (2.34%) AES Trust III, 6.75%, Conv. Pfd. Total Utilities TOTAL CONVERTIBLE PREFERRED STOCK – (Identified cost $10,852,689) CONVERTIBLE BONDS – (20.36%) FINANCIALS – (2.68%) Real Estate – (2.68%) Forest City Enterprises, Inc., Conv. Sr. Notes, 4.25%, 08/15/18 $ Total Financials INDUSTRIALS – (3.09%) Capital Goods – (3.09%) United Rentals, Inc., Conv. Sr. Notes, 4.00%, 11/15/15 Total Industrials INFORMATION TECHNOLOGY – (5.05%) Semiconductors & Semiconductor Equipment – (5.05%) Intel Corp., Conv. Jr. Sub. Deb., 3.25%, 08/01/39 Total Information Technology MATERIALS – (9.54%) Molycorp, Inc., Conv. Sr. Notes, 3.25%, 06/15/16 Molycorp, Inc., Conv. Sr. Notes, 6.00%, 09/01/17 37 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) December 31, 2013 Principal Value (Note 1) CONVERTIBLE BONDS – (CONTINUED) MATERIALS – (CONTINUED) United States Steel Corp., Conv. Sr. Notes, 2.75%, 04/01/19 $ $ Total Materials TOTAL CONVERTIBLE BONDS – (Identified cost $51,074,723) CORPORATE BONDS – (1.70%) CONSUMER DISCRETIONARY – (0.33%) Retailing – (0.33%) Kohl's Corp., Sr. Notes, 6.25%, 12/15/17 Total Consumer Discretionary FINANCIALS – (0.70%) Real Estate – (0.70%) Thornburg Mortgage, Inc., Sr. Notes, 8.00%, 05/15/13(b) Total Financials HEALTH CARE – (0.35%) Pharmaceuticals, Biotechnology & Life Sciences – (0.35%) Valeant Pharmaceuticals International, Inc., 144A Sr. Notes, 6.75%, 08/15/21(Canada)(c) Total Health Care INDUSTRIALS – (0.32%) Capital Goods – (0.32%) Masco Corp., Sr. Notes, 6.125%, 10/03/16 Total Industrials TOTAL CORPORATE BONDS – (Identified cost $12,664,239) SHORT-TERM INVESTMENTS – (0.79%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.01%, 01/02/14, dated 12/31/13, repurchase value of $942,001 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-2.25%, 05/29/14-05/31/14, total market value $960,840) Nomura Securities International, Inc. Joint Repurchase Agreement, 0.02%, 01/02/14, dated 12/31/13, repurchase value of $1,466,002 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-3.50%, 03/01/26-06/01/43, total market value TOTAL SHORT-TERM INVESTMENTS – (Identified cost $2,408,000) Total Investments – (99.75%) – (Identified cost $269,112,401) – (d) Other Assets Less Liabilities – (0.25%) Net Assets – (100.00%) $ 38 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) December 31, 2013 * Non-Income producing security. (a) Affiliated Company. Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the year ended December 31, 2013. The aggregate fair value of the securities of affiliated companies held by the Fund as of December 31, 2013, amounts to $5,709,412. Transactions during the period in which the issuers were affiliates are as follows: Security Shares December 31, 2012 Gross Additions (1) Gross Reductions Shares December 31, 2013 Dividend Income School Specialty, Inc. – – $ – (1) Gross additions due to corporate action. (b) This security is in default and is not accruing income. The interest rate shown is the original, contractual interest rate. See Note 1 of the Notes to Financial Statements. (c) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $1,065,000 or 0.35% of the Fund's net assets as of December 31, 2013. (d) Aggregate cost for federal income tax purposes is $269,112,401. At December 31, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 39 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND December 31, 2013 Shares Value (Note 1) COMMON STOCK – (92.50%) FINANCIALS – (90.80%) Real Estate – (90.80%) Real Estate Investment Trusts (REITs) – (84.39%) Diversified REITs – (6.68%) British Land Co. PLC(United Kingdom) $ Cousins Properties, Inc. Land Securities Group PLC(United Kingdom) Liberty Property Trust Vornado Realty Trust Industrial REITs – (3.32%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Office REITs – (14.74%) Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Corporate Office Properties Trust DuPont Fabros Technology Inc. SL Green Realty Corp. Residential REITs – (21.48%) American Campus Communities, Inc. AvalonBay Communities, Inc. Campus Crest Communities, Inc. Education Realty Trust, Inc. Equity Lifestyle Properties, Inc. Essex Property Trust, Inc. Post Properties, Inc. Retail REITs – (22.29%) Acadia Realty Trust CBL & Associates Properties, Inc. DDR Corp. Federal Realty Investment Trust General Growth Properties, Inc. Hammerson PLC(United Kingdom) Simon Property Group, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. Specialized REITs – (15.88%) American Tower Corp. CubeSmart EPR Properties HCP, Inc. Host Hotels & Resorts Inc. 40 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) December 31, 2013 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Investment Trusts (REITs) – (Continued) Specialized REITs – (Continued) LaSalle Hotel Properties $ Ventas, Inc. Real Estate Management & Development – (6.41%) Diversified Real Estate Activities – (1.14%) Alexander & Baldwin Inc. Real Estate Operating Companies – (5.27%) Forest City Enterprises, Inc., Class A* Total Financials TELECOMMUNICATION SERVICES – (1.70%) SBA Communications Corp., Class A* Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $209,196,977) PREFERRED STOCK – (0.43%) FINANCIALS – (0.43%) Real Estate – (0.43%) Real Estate Investment Trusts (REITs) – (0.43%) Office REITs – (0.43%) DuPont Fabros Technology Inc., 7.625%, Series B TOTAL PREFERRED STOCK – (Identified cost $1,025,000) CONVERTIBLE BONDS – (3.53%) FINANCIALS – (3.53%) Real Estate – (3.53%) Real Estate Investment Trusts (REITs) – (2.79%) Office REITs – (2.79%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ Real Estate Management & Development – (0.74%) Real Estate Operating Companies – (0.74%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $5,855,000) 41 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) December 31, 2013 Principal Value (Note 1) SHORT-TERM INVESTMENTS – (3.19%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.01%, 01/02/14, dated 12/31/13, repurchase value of $2,732,002 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-2.25%, 05/29/14-05/31/14, total market value $2,786,640) $ $ Nomura Securities International, Inc. Joint Repurchase Agreement, 0.02%, 01/02/14, dated 12/31/13, repurchase value of $4,253,005 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-4.00%, 01/01/27-12/01/43, total market value TOTAL SHORT-TERM INVESTMENTS – (Identified cost $6,985,000) Total Investments – (99.65%) – (Identified cost $223,061,977) – (b) Other Assets Less Liabilities – (0.35%) Net Assets – (100.00%) $ * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $6,127,087 or 2.79% of the Fund's net assets as of December 31, 2013. (b) Aggregate cost for federal income tax purposes is $223,196,080. At December 31, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized depreciation $ See Notes to Financial Statements 42 DAVIS SERIES, INC. Statements of Assets and Liabilities At December 31, 2013 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund ASSETS: Investments in securities at value* (see accompanying Schedules of Investments): Unaffiliated companies $ Affiliated companies – Cash Receivables: Capital stock sold Dividends and interest Investment securities sold – Prepaid expenses Due from Adviser – Total assets LIABILITIES: Payables: Capital stock redeemed Distributions payable – Investment securities purchased – Accrued distribution and service plan fees – Accrued investment advisory fees Accrued transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ Additional paid-in capital Undistributed (overdistributed) net investment income – Accumulated net realized losses from investments – Net unrealized appreciation (depreciation) on investments and foreign currency transactions – Net Assets $ *Including: Cost of unaffiliated companies $ Cost of affiliated companies – Cost and market value of repurchase agreements (if greater than 10% of net assets) – 43 DAVIS SERIES, INC. Statements of Assets and Liabilities – (Continued) At December 31, 2013 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund CLASS A SHARES: Net assets $ Shares outstanding Net asset value and redemption price per share (Net assets ÷ Shares outstanding) $ Maximum offering price per share (100/95.25 of net asset value)† $ $ $ NA $ $ $ CLASS B SHARES: Net assets $ Shares outstanding Net asset value and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS C SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS Y SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ †On purchases of $100,000 or more, the offering price is reduced. See Notes to Financial Statements 44 DAVIS SERIES, INC. Statements of Operations For the year ended December 31, 2013 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund INVESTMENT INCOME: Income: Dividends* $ $ – $ – $ $ $ Interest Loan interest and fees – Total income Expenses: Investment advisory fees (Note 3) Custodian fees Transfer agent fees: Class A Class B Class C Class Y Audit fees Legal fees Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees Interest expense – Excise tax expense (Note 1) – Miscellaneous Payments under distribution plan (Note 3): Class A – Class B – Class C – Total expenses Reimbursement/waiver of expenses by Adviser (Note 3) – Net expenses Net investment income (loss) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) from: Investment transactions – Foreign currency transactions – – – Net realized gain – Net change in unrealized appreciation (depreciation) – Net realized and unrealized gain (loss) on investments and foreign currency transactions – Net increase (decrease) in net assets resulting from operations $ *Net of foreign taxes withheld as follows $ $ – $ – $ $ – $ See Notes to Financial Statements 45 DAVIS SERIES, INC. Statements of Changes in Net Assets For the year ended December 31, 2013 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund OPERATIONS: Net investment income (loss) $ Net realized gain from investments and foreign currency transactions – Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions – Net increase (decrease) in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class B – – – Class C – – Class Y Realized gains from investment transactions: Class A – Class B – Class C – Class Y – CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 4): Class A Class B Class C Class Y Total increase (decrease) in net assets NET ASSETS: Beginning of year End of year* $ *Including undistributed (overdistributed) net investment income of $ $ $ – $ $ $ See Notes to Financial Statements 46 DAVIS SERIES, INC. Statements of Changes in Net Assets For the year ended December 31, 2012 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund OPERATIONS: Net investment income $ Net realized gain from investments and foreign currency transactions – Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions – Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class B – Class C Class Y Realized gains from investment transactions: Class A – Class B – Class C – Class Y – CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 4): Class A Class B Class C Class Y Total increase (decrease) in net assets NET ASSETS: Beginning of year End of year* $ *Including undistributed (overdistributed) net investment income of $ $ $ – $ $ $ See Notes to Financial Statements 47 DAVIS SERIES, INC. Notes to Financial Statements December 31, 2013 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Davis Series, Inc. (a Maryland corporation) (“Company”), is registered under the Investment Company Act of 1940 (“40 Act”) as amended, as an open-end management investment company. Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, and Davis Appreciation & Income Fund are diversified under the 40 Act. Davis Real Estate Fund is non-diversified under the 40 Act. The Company operates as a series issuing shares of common stock in the following six funds (collectively “Funds”): Davis Opportunity Fund seeks to achieve long-term growth of capital. It invests primarily in common stocks and other equity securities, and may invest in both domestic and foreign issuers. Davis Government Bond Fund seeks to achieve current income. It invests in debt securities which are obligations of, or which are guaranteed by, the U.S. Government, its agencies or instrumentalities. Davis Government Money Market Fund seeks to achieve as high a level of current income as is consistent with the principle of preservation of capital and maintenance of liquidity. The Fund is a money market fund that seeks to preserve the value of your investment at $1.00 per share. There can be no guarantee that the Fund will be successful in maintaining a $1.00 share price. It invests exclusively in U.S. Treasury securities, U.S. Government agency securities, U.S. Government agency mortgage securities (collectively “U.S. Government Securities”), and repurchase agreements collateralized by U.S. Government Securities. The Fund seeks to maintain liquidity and preserve capital by carefully monitoring the maturity of its investments. The Fund’s portfolio maintains a dollar-weighted average maturity of sixty days or less. Davis Financial Fund seeks to achieve long-term growth of capital. It invests primarily in common stocks and other equity securities and will concentrate investments in companies principally engaged in the banking, insurance, and financial service industries. Davis Appreciation & Income Fund seeks to achieve total return through a combination of growth and income. Under normal circumstances, the Fund invests in a diversified portfolio of convertible securities, common and preferred stock, and fixed income securities. It may invest in lower rated bonds commonly known as “junk bonds”. The Fund may hold securities in default, and is not obligated to dispose of securities whose issuers or underlying obligors subsequently default. As of December 31, 2013, the value of defaulted securities amounted to $2,144,625 (cost: $9,921,191) or 0.70% of the Fund’s net assets. Davis Real Estate Fund seeks to achieve total return through a combination of growth and income. It invests primarily in securities of companies principally engaged in or related to the real estate industry or which own significant real estate assets or which primarily invest in real estate financial instruments. Because of the risk inherent in any investment program, the Company cannot ensure that the investment objective of any of its series will be achieved. The Company accounts separately for the assets, liabilities, and operations of each Fund. Each Fund offers Class A, Class C, and Class Y shares, and previously offered Class B shares for new purchases through April 30, 2013. Investors may continue to exchange Class B shares of the Funds with other Davis Funds. New Class B share account applications will be returned and any investments for existing Class B share accounts will be made in Class A shares of Davis Government Money Market Fund. Class A shares are sold with a front-end sales charge, except for shares of Davis Government Money Market Fund, which are sold at net asset value. Class C shares are sold and Class B shares were sold at net asset value and both may be subject to a contingent deferred sales charge upon redemption. Class B shares automatically convert to Class A shares after 7 years. Class Y shares are sold at net asset value and are not subject to any contingent deferred sales charge upon redemption. Class Y shares are only available to certain qualified investors. Income, expenses (other than those attributable to a specific class), and gains and losses are allocated daily to each class based upon the relative proportion of net assets represented by each class. Operating expenses directly attributable to a specific class, such as distribution and transfer agent fees, are charged against the operations of that class. All expenses for Davis Government Money Market Fund are allocated evenly across all classes of shares based upon the relative portion of net assets represented by each class. All classes have identical rights with respect to voting (exclusive of each class’ distribution arrangement), liquidation, and distributions. The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. 48 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2013 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are valued at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued. Fixed income securities with more than 60 days to maturity are generally valued using evaluated prices or matrix pricing methods determined by an independent pricing service which takes into consideration factors such as yield, maturity, liquidity, ratings, and traded prices in identical or similar securities. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Funds’ Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Funds’ Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Fair valuation standardized methodologies used by the Funds for equity securities include, but are not limited to, adjusting the value based on changes in an appropriate securities index and applying liquidity discounts. The Funds may also price partnerships by calculating the liquidation value of the investment on a daily basis using the closing price of the underlying stock and a waterfall schedule, which apportions the value of the partnership’s interests based on the value of the net assets of the investment, then applying a liquidity discount to the liquidation value. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. For Davis Government Money Market Fund, in compliance with Rule 2a-7 of the 40 Act, securities are valued at amortized cost, which approximates market value. The Funds’ valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security if they were to sell the security. Money market securities are valued using amortized cost, in accordance with rules under the 40 Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 49 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2013 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements - (Continued) The following is a summary of the inputs used as of December 31, 2013 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Davis Davis Government Davis Appreciation Davis Opportunity Government Money Market Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer Discretionary $ $ – $ – $ $ $ – Consumer Staples – – – Energy – – – Financials – – Health Care – Industrials – Information Technology – – – Materials – Telecommunication Services – Utilities – Total Level 1 – – Level 2 – Other Significant Observable Inputs: Equity securities: Consumer Discretionary – Financials – Industrials – Debt securities issued by U.S. Treasuries and U.S. Government corporations and agencies: Long-term – Short-term – Convertible debt securities – Corporate debt securities – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Financials – Information Technology – Total Level 3 – Total Investments $ Level 2 to Level 1 Transfers*: Consumer Discretionary $ $ – $ – $ – $ – $ – Consumer Staples – Financials – Industrials – Total $ $ – $ – $ $ – $ – *Application of fair value procedures for securities traded on foreign exchanges triggered the transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the year ended December 31, 2013. 50 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2013 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements - (Continued) The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the year ended December 31, 2013: Davis Opportunity Fund Davis Financial Fund Investment Securities: Beginning balance $ – $ Cost of purchases Net change in unrealized appreciation (depreciation) Ending balance $ $ Net change in unrealized appreciation (depreciation) during the period on Level 3 securities still held at December 31, 2013 and included in the change in net assets for the year $ $ There were no transfers of investments into or out of Level 3 of the fair value hierarchy during the period. The cost of purchases may include securities received through corporate actions or exchanges. Realized and unrealized gains (losses) are included in the related amounts on investments in the Statements of Operations. The following table is a summary of those assets in which significant unobservable inputs (Level 3) were used by the Adviser in determining fair value. Note that these amounts exclude any valuations provided by a pricing service or broker. Assets Table Davis Opportunity Fund Davis Financial Fund Investments at Value: Equity securities: Fair value at December 31, 2013 $ $ Valuation technique Liquidation proceeds/Waterfall methodology based on underlying investment value, then applying liquidity discount Index-based value adjustment with liquidity discount Unobservable input Discount rate Discount rate Amount 15% 25% The significant unobservable input used in the fair value measurement of equity securities is the discount rate, which, if changed, would affect the fair value of the Fund’s investment.An increase in the discount rate would result in a decrease in the fair value of the investment. Master Repurchase Agreements - The Funds, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts. These balances are invested in one or more repurchase agreements, secured by U.S. Government securities. A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation. The cost basis of such assets and liabilities is determined based upon historical exchange rates. Income and expenses are translated at average exchange rates in effect as accrued or incurred. 51 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2013 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Foreign Currency- The Funds may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar. Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Funds as an unrealized gain or loss. When the forward currency contract is closed, the Funds record a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed. Investments in forward currency contracts may expose the Funds to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books, and the U.S. Dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate. The Funds include foreign currency gains and losses realized on the sales of investments together with market gains and losses on such investments in the Statements of Operations. Federal Income Taxes- It is each Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders. Therefore, no provision for federal income tax is required. Davis Government Money Market Fund incurred a 2012 excise tax liability of $3,902 during the year ended December 31, 2013. The Adviser has analyzed the Funds’ tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of December 31, 2013, no provision for income tax is required in the Funds’ financial statements related to these tax positions. The Funds’ federal and state (Arizona) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state department of revenue. The earliest tax year that remains subject to examination by these jurisdictions is 2010. Capital loss carryforwards with no expiration, if any, are required to be utilized before capital loss carryforwards with expiration dates. Capital losses with no expiration date will be carried forward to future years if not offset by gains. At December 31, 2013, the Funds had available for federal income tax purposes unused capital loss carryforwards as follows: Capital Loss Carryforwards Davis Davis Davis Appreciation Davis Opportunity Government & Income Real Estate Fund Bond Fund Fund Fund Expiring 12/31/2014 $ – $ $ – $ – 12/31/2015 – – – 12/31/2016 – 12/31/2017 12/31/2018 – – No Expiration Short-term – – – Long-term – – – Total $ Utilized in 2013 $ $ – $ $ Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost. Dividend income is recorded on the ex-dividend date. Dividend income from REIT securities may include return of capital.Upon notification from the issuer, the amount of the return of capital is reclassified to adjust dividend income, reduce the cost basis, and/or adjust realized gain/loss. Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. 52 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2013 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Dividends and Distributions to Shareholders - Dividends and distributions to shareholders are recorded on the ex-dividend date. Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, paydowns on fixed income securities, foreign currency transactions, net operating losses, passive foreign investment company shares, partnership income, and distributions from real estate investment trusts. The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Funds. The Funds adjust certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. Accordingly, during the year ended December 31, 2013, for Davis Opportunity Fund, amounts have been reclassified to reflect an increase in overdistributed net investment income of $137,520 and a corresponding decrease in accumulated net realized losses from investments and foreign currency transactions; for Davis Government Bond Fund, amounts have been reclassified to reflect a decrease in overdistributed net investment income of $1,524,903, an increase in accumulated net realized losses from investment transactions of $1,118,222, and a decrease in additional paid-in capital of $406,681; for Davis Financial Fund, amounts have been reclassified to reflect a decrease in undistributed net investment income of $1,566,032 and a corresponding decrease in accumulated net realized losses from investments and foreign currency transactions; for Davis Real Estate Fund, amounts have been reclassified to reflect a decrease in undistributed net investment income of $7,884 and a corresponding decrease in accumulated net realized losses from investments and foreign currency transactions. The Funds’ net assets have not been affected by these reclassifications. The tax character of distributions paid during the years ended December 31, 2013 and 2012 was as follows: Ordinary Income Long-Term Capital Gain Return of Capital Total Davis Opportunity Fund $ $ – $ – $ – – Davis Government Bond Fund – Davis Government Money Market Fund – Davis Financial Fund – – Davis Appreciation & Income Fund – Davis Real Estate Fund – As of December 31, 2013, the components of distributable earnings (accumulated losses) on a tax basis were as follows: Davis Opportunity Fund Davis Government Bond Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Undistributed net investment income $ 687,358 $ – $ 821,286 $ 53,844 $ 2,741,908 Accumulated net realized losses from investments and foreign currency transactions (11,202,306) (5,356,478) – (54,604,150) (51,805,459) Undistributed long-term capital gain – – 1,367,742 – – Net unrealized appreciation (depreciation) on investments 145,045,103 (94,513) 310,411,130 35,123,000 (4,696,868) Total $ 134,530,155 $ (5,450,991) $ 312,600,158 $ (19,427,306) $ (53,760,419) 53 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2013 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Indemnification - Under the Funds’ organizational documents, their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, some of the Funds’ contracts with their service providers contain general indemnification clauses. The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period. Actual results may differ from these estimates. Directors Fees and Expenses - The Funds set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. Fund Merger -On December 18, 2013, Davis Government Money Market Fund acquired all of the net assets of Selected Daily Government Fund, an authorized series of Selected Capital Preservation Trust, pursuant to an Agreement and Plan of Reorganization and Liquidation adopted by the Funds. The reorganization was approved by a majority of the shareholders and Trustees of Selected Daily Government Fund on December 16, 2013. The purpose of this transaction was to combine two funds managed by Davis Advisors with the same or substantially similar (but not identical) investment objectives, investment policies, strategies, risks, and restrictions. The reorganization was accomplished by a tax-free exchange of shares of each class of Selected Daily Government Fund (Class S and Class D) into Davis Government Money Market Fund Class A shares at the close of business on December 18, 2013. All shares issued and acquired were valued at $1.00 per share. Shares issued by Davis Government Money Market Fund are disclosed in the capital stock note (Note 4) of this report. The following table sets forth net assets as of December 18, 2013: Net Assets Selected Daily Government Fund $ Davis Government Money Market Fund Pro Forma as adjusted: Davis Government Money Market Fund The following table displays the components of net assets acquired as of December 18, 2013: Selected Daily Government Fund Par value of shares of capital stock $ Additional paid-in capital Accumulated net investment loss Net unrealized appreciation – Net assets $ Assuming the reorganization had been completed on January 1, 2013, the beginning of the fiscal reporting period, the unaudited pro forma results of operations for the year ended December 31, 2013 would have been as follows: Davis Government Money Market Fund (Unaudited) Net investment income $ Net increase in net assets resulting from operations 54 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2013 NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the year ended December 31, 2013 were as follows: Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Cost of purchases $ Proceeds from sales NOTE 3 - FEES AND OTHER TRANSACTIONS WITH AFFILIATES Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Funds. DSA-NY performs research and portfolio management services for the Funds under a Sub-Advisory Agreement with the Adviser. The Funds pay no fees directly to DSA-NY. Certain directors and officers of the Funds are also directors and officers of the general partner of the Adviser. Investment Advisory Fees -Advisory fees are paid monthly to the Adviser. The annual rate for Davis Opportunity Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund is 0.55% of the average net assets for each Fund. The annual rate for Davis Government Bond Fund is 0.30% of the average net assets. The annual rate for Davis Government Money Market Fund is 0.50% of the first $250 million of average net assets, 0.45% of the next $250 million, and 0.40% of average net assets in excess of $500 million. Waivers and Reimbursement of Expenses - The Adviser is contractually committed to waive fees and/or reimburse Davis Government Money Market Fund’s expenses such that investment income will not be less than zero until May 1, 2014. During the year ended December 31, 2013, such waivers and reimbursements amounted to $1,330,234. The Adviser may recapture from the assets of Davis Government Money Market Fund any of the operating expenses it has reimbursed (but not any of the advisory fees which it has waived) until the end of the third calendar year after the end of the calendar year in which such reimbursement occurs. Any potential recovery is limited to an amount such that (i) the Fund’s net investment income will not be less than zero for any class of shares; and (ii) may not exceed 0.10 percent of net assets (ten basis points) in any calendar year. This recapture could negatively affect the Fund’s future yield. As of December 31, 2013, reimbursed amounts of $123,429 are eligible for recapture until December 31, 2016. The Adviser has not recaptured any previously reimbursed expenses during the year ended December 31, 2013. Transfer Agent and Accounting Fees -Boston Financial Data Services, Inc. is the Funds’ primary transfer agent. State Street Bank and Trust Company (“State Street Bank”) is the Funds’ primary accounting provider. Fees for such services are included in the custodian fees as State Street Bank also serves as the Funds’ custodian. The Adviser is also paid for certain transfer agent and accounting services. Year ended December 31, 2013 Davis Davis Davis Davis Government Davis Appreciation Davis Opportunity Government Money Financial & Income Real Estate Fund Bond Fund Market Fund Fund Fund Fund Transfer agent fees paid to Adviser $ Accounting fees paid to Adviser 55 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2013 NOTE 3 - FEES AND OTHER TRANSACTIONS WITH AFFILIATES – (CONTINUED) Distribution Plan Fees -The Funds have adopted separate Distribution Plans (“12b-1 Plans”) for Class A, Class B, and Class C shares. Under the 12b-1 Plans, the Funds (other than Davis Government Money Market Fund) reimburse Davis Distributors, LLC (“Distributor”), the Funds’ Underwriter, for amounts paid to dealers as a service fee or commissions with respect to Class A shares sold by dealers, which remain outstanding during the period. The service fee is paid at an annual rate up to 0.25% of the average net assets maintained by the responsible dealers. Each of the Funds (other than Davis Government Money Market Fund) pays the Distributor a 12b-1 fee on Class B and Class C shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of Class B or Class C shares or the maximum amount provided by applicable rule or regulation of the Financial Industry Regulatory Authority, Inc., which currently is 1.00%. The Funds pay the 12b-1 fee on Class B and Class C shares in order: (i) to pay the Distributor distribution fees or commissions on Class B and Class C shares which have been sold and (ii) to enable the Distributor to pay service fees on Class B and Class C shares which have been sold. Year ended December 31, 2013 Davis Davis Government Davis Davis Appreciation Davis Real Opportunity Fund Bond Fund Financial Fund & Income Fund Estate Fund Distribution fees: Class B $ Class C Service fees: Class A Class B Class C The shareholders of Davis Government Money Market Fund have adopted a Distribution Plan in accordance with Rule12b-1, which does not provide for any amounts to be paid directly to the Distributor as either compensation or reimbursement for distributing shares of the Fund, but does authorize the use of the advisory fee to the extent such fee may be considered to be indirectly financing any activity or expense which is primarily intended to result in the sale of Fund shares. Sales Charges -Front-end sales charges and contingent deferred sales charges (“CDSC”) do not represent expenses of the Funds. They are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Class A shares of the Funds (other than Davis Government Money Market Fund) are sold at net asset value plus a sales charge and are redeemed at net asset value. On purchases of $1 million or more, the sales charge will not be applied; however a CDSC of 0.50% may be imposed upon redemption if those shares are redeemed within the first year of purchase. As of May 1, 2013, Class B shares are no longer offered for new purchases.Class B shares of the Funds were sold and are redeemed at net asset value. A CDSC is imposed upon redemption of certain Class B shares (other than Davis Government Money Market Fund) within six years of the original purchase. The charge is a declining percentage starting at 4.00% of the lesser of net asset value of the shares redeemed or the total cost of such shares. Class C shares of the Funds are sold and redeemed at net asset value. A CDSC of 1.00% is imposed upon redemption of certain Class C shares (other than Davis Government Money Market Fund) within the first year of the original purchase. 56 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2013 NOTE 3 - FEES AND OTHER TRANSACTIONS WITH AFFILIATES – (CONTINUED) Sales Charges - (Continued) The Distributor received commissions earned on sales of Class A shares of the Funds (other than Davis Government Money Market Fund) of which a portion was retained by the Distributor and the remaining was re-allowed to investment dealers. Commission advances by the Distributor on the sales of Class B and Class C shares of the Funds (other than Davis Government Money Market Fund) are re-allowed to qualified selling dealers. Year ended December 31, 2013 Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Class A commissions retained by Distributor $ Class A commissions re-allowed to investment dealers Total commissions earned on sales of Class A $ Commission advances by the Distributor on the sale of: Class B $ Class C CDSCs received by the Distributor from: Class B Class C 57 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2013 NOTE 4 - CAPITAL STOCK At December 31, 2013, there were 10 billion shares of capital stock ($0.01 par value per share) authorized, of which 550 million shares each are designated to Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund, and 4.2 billion shares are designated to Davis Government Money Market Fund. As of May 1, 2013, Class B Shares are no longer offered for new purchases. Transactions in capital stock were as follows: Year ended December 31, 2013 Sold Reinvestment of Distributions Redeemed Net Increase (Decrease) Davis Opportunity Fund Shares:Class A Class B – Class C – Class Y Value:Class A $ Class B – Class C – Class Y Davis Government Bond Fund Shares:Class A Class B – Class C 81 Class Y Value:Class A $ Class B – Class C Class Y Davis Government Money Market Fund Shares:Class A 383,045,661* Class B Class C Class Y Value:Class A $ 383,045,661* $ $ $ Class B Class C Class Y Davis Financial Fund Shares:Class A Class B Class C Class Y Value:Class A $ Class B Class C Class Y Davis Appreciation & Income Fund Shares: Class A Class B Class C Class Y Value:Class A $ Class B Class C Class Y Davis Real Estate Fund Shares:Class A Class B Class C Class Y Value:Class A $ Class B Class C Class Y * Includes shares from merger with Selected Daily Government Fund (Class S, 3,382,077 and Class D, 20,208,221). 58 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2013 NOTE 4 - CAPITAL STOCK – (CONTINUED) Year ended December 31, 2012 Sold Reinvestment of Distributions Redeemed Net Increase (Decrease) Davis Opportunity Fund Shares: Class A Class B Class C Class Y Value:Class A $ Class B Class C Class Y Davis Government Bond Fund Shares:Class A Class B Class C Class Y Value:Class A $ Class B Class C Class Y Davis Government Money Market Fund Shares:Class A Class B Class C Class Y Value:Class A $ Class B Class C Class Y Davis Financial Fund Shares:Class A Class B Class C Class Y Value:Class A $ Class B Class C Class Y Davis Appreciation & Income Fund Shares:Class A Class B Class C Class Y Value:Class A $ Class B Class C Class Y Davis Real Estate Fund Shares:Class A Class B 82 Class C Class Y Value:Class A $ Class B Class C Class Y 59 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2013 NOTE 5 - BANK BORROWINGS Each Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes. The purchase of securities with borrowed funds creates leverage in the Fund. Each Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively. Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%. At December 31, 2013, Davis Financial Fund had no borrowings outstanding. During the year ended December 31, 2013, the average daily loan balance was $47,699 at an average interest rate of 1.43%. Davis Financial Fund had gross borrowings and gross repayments of $4,820,000 during the year ended December 31, 2013. Davis Financial Fund had no borrowings outstanding at any month end during the year ended December 31, 2013. Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund had no borrowings during the year ended December 31, 2013. NOTE 6 - RESTRICTED SECURITIES Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value.The aggregate value of restricted securities in Davis Opportunity Fund amounted to $7,781,130 or 1.49% of the Fund’s net assets as of December 31, 2013. The aggregate value of restricted securities in Davis Financial Fund amounted to $8,175,480 or 1.21% of the Fund’s net assets as of December 31, 2013. Information regarding restricted securities is as follows: Fund Security Acquisition Date Units Cost per Unit Valuation per Unit as of December 31, 2013 Davis Opportunity Fund ASAC II L.P., Private Placement 10/10/13 $ $ Davis Financial Fund SKBHC Holdings LLC 11/08/10 $ $ 60 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Opportunity Fund Class A: Year ended December 31, 2013 $0.10d Year ended December 31, 2012 $0.19d Year ended December 31, 2011 $0.20d Year ended December 31, 2010 $0.24d Year ended December 31, 2009 $0.09d Davis Opportunity Fund Class B: Year ended December 31, 2013 $(0.14)d Year ended December 31, 2012 $(0.03)d Year ended December 31, 2011 $(0.01)d Year ended December 31, 2010 $0.05d Year ended December 31, 2009 $(0.05)d Davis Opportunity Fund Class C: Year ended December 31, 2013 $(0.11)d Year ended December 31, 2012 $0.01d Year ended December 31, 2011 $0.02d Year ended December 31, 2010 $0.07d Year ended December 31, 2009 $(0.03)d Davis Opportunity Fund Class Y: Year ended December 31, 2013 $0.17d Year ended December 31, 2012 $0.24d Year ended December 31, 2011 $0.27d Year ended December 31, 2010 $0.30d Year ended December 31, 2009 $0.15d Davis Government Bond Fund Class A: Year ended December 31, 2013 $(0.02)d Year ended December 31, 2012 $0.02d Year ended December 31, 2011 $0.13 Year ended December 31, 2010 $0.15 Year ended December 31, 2009 $0.18 Davis Government Bond Fund Class B: Year ended December 31, 2013 $(0.07)d Year ended December 31, 2012 $(0.03)d Year ended December 31, 2011 $0.08 Year ended December 31, 2010 $0.10 Year ended December 31, 2009 $0.13 Davis Government Bond Fund Class C: Year ended December 31, 2013 $(0.07)d Year ended December 31, 2012 $(0.03)d Year ended December 31, 2011 $0.08 Year ended December 31, 2010 $0.10 Year ended December 31, 2009 $0.13 61 Financial Highlights Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– 42.03%e 0.98% 0.98% 0.34% 47% $– $– 12.18% 1.02% 1.02% 0.83% 19% $– $– (3.63)% 1.02% 1.02% 0.90% 53% $– $– 13.92%e 1.05% 1.05% 1.18% 24% $– $– 44.81% 1.17% 1.17% 0.56% 24% $– $– $– $– 40.75%e 1.95% 1.95% (0.63)% 47% $– $– 11.03% 2.01% 2.01% (0.16)% 19% $– $– (4.61)% 1.98% 1.98% (0.06)% 53% $– $– 12.91%e 1.99% 1.99% 0.24% 24% $– $– $– $– 43.42% 2.11% 2.11% (0.38)% 24% $– $– $– $– 40.95%e 1.78% 1.78% (0.46)% 47% $– $– 11.23% 1.82% 1.82% 0.03% 19% $– $– (4.40)% 1.82% 1.82% 0.10% 53% $– $– 13.06%e 1.84% 1.84% 0.39% 24% $– $– $– $– 43.65% 1.96% 1.96% (0.23)% 24% $– $– 42.40%e 0.74% 0.74% 0.58% 47% $– $– 12.40% 0.77% 0.77% 1.08% 19% $– $– (3.38)% 0.77% 0.77% 1.15% 53% $– $– 14.31%e 0.75% 0.75% 1.48% 24% $– $– 45.31% 0.81% 0.81% 0.92% 24% $– $– (1.52)% 0.81% 0.81% (0.41)% 26% $– $– 0.67% 0.70% 0.70% 0.27% 28% $– $– 2.01% 0.74% 0.74% 1.49% 27% $– $– 1.95% 0.75% 0.75% 2.00% 33% $– $– 3.37% 0.72% 0.72% 2.78% 48% $– $– $– $– (2.53)% 1.72% 1.72% (1.32)% 26% $– $– (0.20)% 1.63% 1.63% (0.66)% 28% $– $– 1.09% 1.66% 1.66% 0.57% 27% $– $– 0.84% 1.65% 1.65% 1.10% 33% $– $– 2.42% 1.65% 1.65% 1.85% 48% $–f $– $– $–f (2.34)% 1.63% 1.63% (1.23)% 26% $– $– (0.15)% 1.57% 1.57% (0.60)% 28% $– $– 1.16% 1.59% 1.59% 0.64% 27% $– $– 1.10% 1.56% 1.56% 1.19% 33% $– $– 2.49% 1.58% 1.58% 1.92% 48% 62 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Government Bond Fund Class Y: Year ended December 31, 2013 $–d,f Year ended December 31, 2012 $0.03d Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Davis Government Money Market Fund Class A, B, C, and Y: Year ended December 31, 2013 $–g $– $–g Year ended December 31, 2012 $–g $– $–g Year ended December 31, 2011 $–g $– $–g Year ended December 31, 2010 $–g $– $–g Year ended December 31, 2009 $– Davis Financial Fund Class A: Year ended December 31, 2013 $0.29d Year ended December 31, 2012 $0.28d Year ended December 31, 2011 $0.27d Year ended December 31, 2010 $0.23d Year ended December 31, 2009 $0.12d Davis Financial Fund Class B: Year ended December 31, 2013 $(0.08)d Year ended December 31, 2012 $(0.05)d Year ended December 31, 2011 $(0.06)d Year ended December 31, 2010 $(0.08)d Year ended December 31, 2009 $(0.11)d Davis Financial Fund Class C: Year ended December 31, 2013 $(0.04)d Year ended December 31, 2012 $0.01d Year ended December 31, 2011 $(0.01)d Year ended December 31, 2010 $(0.03)d Year ended December 31, 2009 $(0.08)d Davis Financial Fund Class Y: Year ended December 31, 2013 $0.35d Year ended December 31, 2012 $0.34d Year ended December 31, 2011 $0.30d Year ended December 31, 2010 $0.25d Year ended December 31, 2009 $0.14d Davis Appreciation & Income Fund Class A: Year ended December 31, 2013 $0.40d Year ended December 31, 2012 $0.44d Year ended December 31, 2011 $0.45d Year ended December 31, 2010 $0.40d Year ended December 31, 2009 $0.38d 63 Financial Highlights – (Continued) Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– (1.34)% 0.47% 0.47% (0.07)% 26% $– $– 1.11% 0.44% 0.44% 0.53% 28% $– $– 2.16% 0.60% 0.60% 1.63% 27% $– $– 2.11% 0.58% 0.58% 2.17% 33% $– $– 3.44% 0.64% 0.64% 2.86% 48% $–g $– $– $–g 0.04% 0.64% 0.09% 0.04% NA $–g $– $– $–g 0.04% 0.63% 0.16% 0.04% NA $–g $– $– $–g 0.03% 0.63% 0.12% 0.03% NA $–g $– $– $–g 0.02% 0.61% 0.21% 0.02% NA $– $– 0.28% 0.63% 0.47% 0.30% NA $– 31.45% 0.88% 0.88% 0.83% 0%h $– 18.15% 0.91% 0.91% 0.96% 10% $– (9.02)% 0.91% 0.91% 0.87% 12% $– $– 11.25% 0.95% 0.95% 0.79% 2% $– $– 46.02%i 1.05% 1.05% 0.51% 9% $– $– 29.97% 1.99% 1.99% (0.28)% 0%h $– $– 16.81% 2.09% 2.09% (0.22)% 10% $– (10.09)% 2.02% 2.02% (0.24)% 12% $– $– $– $– 10.00% 2.07% 2.07% (0.33)% 2% $– $– $– $– 44.38%i 2.19% 2.19% (0.63)% 9% $– $– 30.24% 1.79% 1.79% (0.08)% 0%h $– 17.04% 1.84% 1.84% 0.03% 10% $– (9.85)% 1.81% 1.81% (0.03)% 12% $– $– $– $– 10.26% 1.86% 1.86% (0.12)% 2% $– $– $– $– 44.71%i 1.95% 1.95% (0.39)% 9% $– 31.71% 0.71% 0.71% 1.00% 0%h $– 18.33% 0.72% 0.72% 1.15% 10% $– (8.90)% 0.75% 0.75% 1.03% 12% $– $– 11.37% 0.86% 0.86% 0.88% 2% $– $– 46.13%i 0.95% 0.95% 0.61% 9% $– $– 28.44% 0.93% 0.93% 1.31% 18% $– $– 8.44% 0.95% 0.95% 1.64% 11% $– $– (7.45)% 0.93% 0.93% 1.61% 20% $– $– 20.34% 0.94% 0.94% 1.58% 20% $– $– 49.68% 1.06% 1.06% 1.98% 15% 64 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Appreciation & Income Fund Class B: Year ended December 31, 2013 $0.11d Year ended December 31, 2012 $0.19d Year ended December 31, 2011 $0.19d Year ended December 31, 2010 $0.16d Year ended December 31, 2009 $0.20d Davis Appreciation & Income Fund Class C: Year ended December 31, 2013 $0.15d Year ended December 31, 2012 $0.23d Year ended December 31, 2011 $0.22d Year ended December 31, 2010 $0.19d Year ended December 31, 2009 $0.23d Davis Appreciation & Income Fund Class Y: Year ended December 31, 2013 $0.45d Year ended December 31, 2012 $0.50d Year ended December 31, 2011 $0.51d Year ended December 31, 2010 $0.44d Year ended December 31, 2009 $0.44d Davis Real Estate Fund Class A: Year ended December 31, 2013 $0.42d Year ended December 31, 2012 $0.39d Year ended December 31, 2011 $0.31d Year ended December 31, 2010 $0.30d Year ended December 31, 2009 $0.39d Davis Real Estate Fund Class B: Year ended December 31, 2013 $0.10d Year ended December 31, 2012 $0.07d Year ended December 31, 2011 $0.03d Year ended December 31, 2010 $0.08d Year ended December 31, 2009 $0.22d Davis Real Estate Fund Class C: Year ended December 31, 2013 $0.16d Year ended December 31, 2012 $0.16d Year ended December 31, 2011 $0.10d Year ended December 31, 2010 $0.12d Year ended December 31, 2009 $0.27d Davis Real Estate Fund Class Y: Year ended December 31, 2013 $0.49d Year ended December 31, 2012 $0.46d Year ended December 31, 2011 $0.36d Year ended December 31, 2010 $0.33d Year ended December 31, 2009 $0.46d a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Sales charges are not reflected in the total returns. b The ratios in this column reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements and/or waivers from the Adviser. c The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period. Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. d Per share calculations were based on average shares outstanding for the period. 65 Financial Highlights – (Continued) Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– 27.26% 1.88% 1.88% 0.36% 18% $– $– 7.39% 1.89% 1.89% 0.70% 11% $– $– (8.31)% 1.84% 1.84% 0.70% 20% $– $– 19.31% 1.85% 1.85% 0.67% 20% $– $– 48.28% 1.99% 1.99% 1.05% 15% $– $– 27.40% 1.74% 1.74% 0.50% 18% $– $– 7.54% 1.75% 1.75% 0.84% 11% $– $– (8.21)% 1.74% 1.74% 0.80% 20% $– $– 19.43% 1.76% 1.76% 0.76% 20% $– $– 48.36% 1.89% 1.89% 1.15% 15% $– $– 28.70% 0.75% 0.75% 1.49% 18% $– $– 8.62% 0.75% 0.75% 1.84% 11% $– $– (7.30)% 0.74% 0.74% 1.80% 20% $– $– 20.66% 0.73% 0.73% 1.79% 20% $– $– 50.05% 0.80% 0.80% 2.24% 15% $– $– (1.67)% 0.98% 0.98% 1.40% 75% $– $– 16.86% 1.01% 1.01% 1.38% 50% $– $– 9.69% 1.08% 1.08% 1.26% 68% $– $– 20.09% 1.11% 1.11% 1.36% 43% $– $– 31.72% 1.35% 1.35% 2.55% 64% $– $– (2.71)% 2.06% 2.06% 0.32% 75% $– $– 15.60% 2.11% 2.11% 0.28% 50% $– $– 8.42% 2.19% 2.19% 0.15% 68% $– $– 18.73% 2.20% 2.20% 0.27% 43% $– $– 30.38% 2.46% 2.46% 1.44% 64% $– $– (2.54)% 1.85% 1.85% 0.53% 75% $– $– 15.90% 1.86% 1.86% 0.53% 50% $– $– 8.80% 1.89% 1.89% 0.45% 68% $– $– 19.07% 1.92% 1.92% 0.55% 43% $– $– 30.70% 2.18% 2.18% 1.72% 64% $– $– (1.45)% 0.76% 0.76% 1.62% 75% $– $– 17.14% 0.76% 0.76% 1.63% 50% $– $– 9.97% 0.79% 0.79% 1.55% 68% $– $– 20.52% 0.77% 0.77% 1.70% 43% $– $– 32.37% 0.92% 0.92% 2.98% 64% e Davis Opportunity Fund made favorable investments in initial public offerings (IPOs), which had a material impact on the investment performance, adding approximately 3% to the Fund's total return in 2013 and approximately 2% to the Fund's total return in 2010. The rapid appreciation was an unusual occurrence and such performance may not continue in the future. f Less than $0.005 per share. g Less than $0.0005 per share. h Less than 0.50%. i Davis Financial Fund received a favorable class action settlement from a company that it no longer owns. This settlement had a material impact on the investment performance, adding approximately 1% to the Fund's total return in 2009. This was a one-time event that is unlikely to be repeated. See Notes to Financial Statements 66 DAVIS SERIES, INC. Report of Independent Registered Public Accounting Firm The Shareholders and Board of Directors Davis Series, Inc.: We have audited the accompanying statements of assets and liabilities of Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund (each a series of Davis Series, Inc.), including the schedules of investments, as of December 31, 2013, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund as of December 31, 2013, the results of their operations for the year then ended, the changes in their net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. KPMG LLP Denver, Colorado February 24, 2014 67 DAVIS SERIES, INC. Federal Income Tax Information (Unaudited) In early 2014, shareholders received information regarding all dividends and distributions paid to them by the Funds during the calendar year 2013. Regulations of the U.S. Treasury Department require the Funds to report this information to the Internal Revenue Service. The information and distributions reported herein may differ from the information reported as distributions taxable to certain shareholders for the calendar year 2013 with their 2013 Form 1099-DIV. The information is presented to assist shareholders in reporting dividends and distributions received from the Funds to the Internal Revenue Service. Because of the complexity of the federal regulations that may affect your individual tax return and the many variations in state and local regulations, we recommend that you consult your tax adviser for specific guidance. Each Fund designates the following amounts distributed during the calendar year ended December 31, 2013, as dividends eligible for the corporate dividends-received deduction, qualified dividend income, and long-term capital gain distributions. Davis Opportunity Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Income dividends $ Income qualifying for corporate dividends-received deduction $ – 100% 100% 87% –% Qualified dividend income $ 100% 100% 100% 2% Long-term capital gain distributions $ – $ $ – $ – 68 DAVIS SERIES, INC. Privacy Notice and Householding Privacy Notice While you generally will be dealing with a broker-dealer or other financial adviser, we may collect information about you from your account application and other forms that you may deliver to us. We use this information to process your requests and transactions; for example, to provide you with additional information about our Funds, to open an account for you, or to process a transaction. In order to service your account and execute your transactions, we may provide your personal information to firms that assist us in servicing your account, such as our transfer agent. We may also provide your name and address to one of our agents for the purpose of mailing to you your account statement and other information about our products and services. We require these outside firms and agents to protect the confidentiality of your information and to use the information only for the purpose for which the disclosure is made. We do not provide customer names and addresses to outside firms, organizations, or individuals except in furtherance of our business relationship with you or as otherwise allowed by law. We restrict access to nonpublic personal information about you to those employees who need to know that information to provide products or services to you. We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your personal information. Householding To avoid sending duplicate copies of materials to households, the Funds will mail only one copy of each prospectus, Annual, and Semi-Annual Report to shareholders having the same last name and address on the Funds’ records. The consolidation of these mailings, called householding, benefits the Funds through reduced mailing expense. If you do not want the mailing of these documents to be combined with those to other members of your household, please contact the Davis Funds by phone at 1-800-279-0279. Individual copies of current prospectuses and reports will be sent to you within 30 days after the Funds receive your request to stop householding. 69 DAVIS SERIES, INC. Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death, or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon Feinblatt LLC (law firm). 13 Director, Rodney Trust Company (trust and asset management company). John S. Gates, Jr. (08/02/53) Director Director since Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company. 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority of Chicago (public transportation system). Thomas S. Gayner (12/16/61) Director/ Chairman Director since President and Chief Investment Officer, Markel Corp. (diversified financial holding company). 13 Director, Graham Holdings Company (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). Samuel H. Iapalucci (07/19/52) Director Director since Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering) until 13 Director, exp Global Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since Principal, Spears Abacus Advisors, LLC (investment management firm) since 2011; Chairman, NorthRoad Capital Management, LLC (investment management firm) 2002-2011. 13 none Marsha Williams (03/28/51) Director Director since Retired; Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010. 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Co., N.V. (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 70 DAVIS SERIES, INC. Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. 15 Director, Selected Funds (consisting of two portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 15 Director, Selected Funds (consisting of two portfolios) since 1998; Director, Graham Holdings Company (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of two portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of two portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President and Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of two portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. Ryan M. Charles (born 07/25/78, Davis Funds officer since 2014). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of two portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer, and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991).Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 71 DAVIS SERIES, INC. Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Overnight Address: 30 Dan Road Canton, Massachusetts 02021-2809 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 1225 Seventeenth Street, Suite 800 Denver, Colorado 80202 For more information about Davis Series, Inc., including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report. The Funds’ Statement of Additional Information contains additional information about the Funds’ Directors and is available without charge, upon request, by calling 1-800-279-0279 and on the Funds’ website at www.davisfunds.com. Quarterly Fact Sheets are available on the Funds’ website at www.davisfunds.com. ITEM 2.CODE OF ETHICS The registrant has adopted a code of ethics that applies to the registrant’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. A copy of the code of ethics is filed as an exhibit to this form N-CSR. No waivers were granted to this code of ethics during the period covered by this report. ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT The registrant’s board of directors has determined that independent trustee Marsha Williams qualifies as the “audit committee financial expert”, as defined in Item 3 of form N-CSR. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES (a) Audit Fees.The aggregate Audit Fees billed by KPMP LLP (“KPMG”) for professional services rendered for the audits of the audits of the financial statements, or services that are normally provided in connection with statutory and regulatory filings or engagements for the fiscal year ends December 31, 2013 and December 31, 2012 were $155,040 and $149,760, respectively. (b) Audit-Related Fees.The aggregate Audit-Related Fees billed by KPMG for services rendered for assurance and related services that are not reasonably related to the performance of the audit or review of the fund financial statements, but not reported as Audit Fees fore fiscal year ends December 31, 2013 and December 31, 2012 were $0 and $0, respectively. (c) Tax Fees.The aggregate Tax Fees billed by KPMG for professional services rendered for tax compliance, tax advice and tax planning for the fiscal year ends December 31, 2013 and December 31, 2012 were $41,140 and $37,914, respectively. Fees included in the Tax Fee category comprise all services performed by professional staff in the independent accountant’s tax division except those services related to the audit.These services include preparation of tax returns, tax advice related to mergers and a review of the fund income and capital gain distributions. (d) All Other Fees.The aggregate Other Fees billed by KPMG for all other non-audit services rendered to the fund for the fiscal year ends December 31, 2013 and December 31, 2012 were $0 and $6,638, respectively. (e) (1)Audit Committee Pre-Approval Policies and Procedures. The fund Audit Committee must pre-approve all audit and non-audit services provided by the independent accountant relating to the operations or financial reporting of the funds.Prior to the commencement of any audit or non-audit services to a fund, the Audit Committee reviews the services to determine whether they are appropriate and permissible under applicable law. The fund Audit Committee has adopted a policy whereby audit and non-audit services performed by the fund independent accountant require pre-approval in advance at regularly scheduled Audit Committee meetings.If such a service is required between regularly scheduled Audit Committee meetings, pre-approval may be authorized by the Audit Committee Chairperson with ratification at the next scheduled audit committee meeting. (2)No services included in (b) – (d) above were approved pursuant to paragraph (c)(7)(i)(C) of Rule 2-1 of Regulation S-X. (f) Not applicable (g) The Funds’ independent accountant did not provide any services to the investment advisor or any affiliate for the fiscal years ended December 31, 2013 and December 31, 2012.The fund has not paid any fees for non-audit not previously disclosed in items 4 (b) – (d). (h) The registrant’s audit committee of the board of trustees has considered whether the provision of non-audit services that were rendered to the registrant’s investment adviser, and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant’s independence.No such services were rendered. ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS Not Applicable ITEM 6.SCHEDULE OF INVESTMENTS Not Applicable.The complete Schedule of Investments is included in Item 1 of this for N-CSR ITEM 7.DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 9.PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANIES AND AFFILIATED PURCHASERS Not Applicable ITEM 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There have been no changes to the procedure by which shareholders may recommend nominees to the registrant’s Board of Trustees. ITEM 11.CONTROLS AND PROCUDURES (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3 (c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls. ITEM 12.EXHIBITS (a) (1) The registrant’s code of ethics pursuant to Item 2 of Form N-CSR is filed as an exhibit to this form N-CSR. (a) (2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached. (a) (3) Not applicable (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS SERIES, INC. By/s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:March 10, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:March 10, 2014 By/s/ Douglas A. Haines Douglas A. Haines Principal Financial Officer Date:March 10, 2014
